 

--------------------------------------------------------------------------------

Exhibit 10.34
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
NEW PE HOLDCO LLC
 
 
 
 
DATE: JUNE 29, 2010
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
 
Page
SECTION 1 THE COMPANY
1
   
1.1
Formation; Limited Liability Company Agreement; Authorized Person.
1
1.2
Name.
2
1.3
Purpose; Powers.
 2
1.4
Registered Office.
2
1.5
Term.
3
1.6
Title to Property.
3
1.7
Payments of Individual Obligations.
3
   
SECTION 2 UNITS, ADMISSION OF MEMBERS AND CAPITAL CONTRIBUTIONS
3
   
2.1
Units.
3
2.2
Admission of Members.
4
2.3
Capital Contributions.
4
2.4
Unit Transfers.
4
2.5
Register and Certification of Limited Liability Company Interests.
4
2.6
Record Holders.
5
2.7
Record Date.
5
   
SECTION 3 ALLOCATIONS
5
   
3.1
Profits and Losses.
5
3.2
Special Allocations.
6
3.3
Curative Allocations.
8
3.4
Loss Limitation.
8
3.5
Other Allocation Rules.
8
3.6
Tax Allocations: Code Section 704(c).
9
3.7
Special Allocations for Distributions in Excess of Basis.
.9
   
SECTION 4 DISTRIBUTIONS
10
   
4.1
Distributions.
 10
4.2
Amounts Withheld.
10
4.3
Limitations on Distributions.
10
4.4
Tax Distributions.
10
4.5
Nature of Distributions.
11
   
SECTION 5 MANAGEMENT
11
   
5.1
General; Management Company.
11
5.2
Board of Managers; Number, Term and Designation or Election of Managers.
  11

 
 
 
i

--------------------------------------------------------------------------------

 
 
5.3
Resignation and Removal of Managers.
12
5.4
Appointment of Officers.
13
5.5
Board Meetings.
13
5.6
Quorum of and Action by Board.
14
5.7
Compensation.
16
5.8
Other Business.
16
5.9
Standard of Care; Liability.
16
5.10
Subsidiary Matters.
16
   
SECTION 6 ROLE OF MEMBERS: WITHDRAWAL, PARTITION AND OTHER ISSUES
17
         
6.1
Resignation.
17
6.2
Member Compensation.
17
6.3
Members’ Liability.
17
6.4
Partition.
17
6.5
Other Instruments.
17
6.6
Authority.
18
6.7
Meetings of Members.
18
6.8
Actions Requiring Consent of Members.
18
6.9
Action By Written Consent.
21
6.10
Members that are Lenders.
21
6.11
BHCA Members.
21
   
SECTION 7 ACCOUNTING, BOOKS AND RECORDS
22
   
7.1
Accounting, Books and Records.
22
7.2
Reports.
23
7.3
Tax Matters.
23
   
SECTION 8 AMENDMENTS; CONVERSION
23
   
8.1
Amendments.
23
8.2
Conversion.
24
   
SECTION 9 TRANSFERS
24
   
9.1
Restrictions on Transfers.
24
9.2
Conditions to Permitted Transfers.
24
9.3
Prohibited Transfers.
25
9.4
Rights of Unadmitted Assignees.
26
9.5
Admission of Substituted Members.
 26
9.6
Distributions and Allocations in Respect of Transferred Units.
27
9.7
Tag-Along Rights.
27
9.8
Drag-Along Right.
29
9.9
Provisions Applicable to Tag-Along and Drag-Along Sales.
29

 
 
 
 
ii

--------------------------------------------------------------------------------

 
 
SECTION 10 REPRESENTATIONS OF MEMBERS
31
   
10.1
Organization; Authority.
31
10.2
No Conflict.
31
10.3
No Proceeding.
31
10.4
Enforceability.
31
10.5
Acquisition of Units.
31
10.6
Bank Holding Company Act.
 32
     
SECTION 11 DISSOLUTION AND WINDING UP
32
   
11.1
Dissolution Events.
32
11.2
Winding Up.
32
11.3
Liquidator Distributions.
 33
11.4
Deemed Distribution and Recontribution.
33
11.5
Rights of Members.
34
11.6
Notice of Dissolution/Termination.
34
11.7
Allocations During Period of Liquidation.
34
11.8
Character of Liquidating Distributions.
34
11.9
The Liquidator.
34
11.10
Form of Liquidating Distributions.
35
     
SECTION 12 INDEMNIFICATION
35
   
12.1
General.
35
12.2
Advancement of Expenses.
36
     
SECTION 13 MISCELLANEOUS
37
   
13.1
Notices.
37
13.2
Binding Effect.
37
13.3
Construction.
37
13.4
Time.
3 8
13.5
Headings.
38
13.6
Severability.
38
13.7
Incorporation by Reference.
38
13.8
Variation of Terms.
38
13.9
Governing Law.
3 8
13.10
Submission to Jurisdiction; Waiver of Jury Trial and Venue.
38
13.11
Counterpart Execution.
39
13.12
Specific Performance.
39
13.13
No Third Party Beneficiaries.
40
13.14
Entire Agreement.
40

 
APPENDIX I:
DEFINED TERMS
 
APPENDIX II:
CAPITAL ACCOUNTS / MEMBERS
 
EXHIBIT A:
FORM OF JOINDER AGREEMENT
 
EXHIBIT B:
FORM OF UNIT CERTIFICATES
 

 
 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
LIMITED LIABILITY COMPANY AGREEMENT
OF NEW PE HOLDCO LLC
 
THIS LIMITED LIABILITY COMPANY AGREEMENT of NEW PE HOLDCO LLC (the “Company”) is
entered into and shall be effective as of the 29th day of June 2010 (the
“Effective Date”), and is made by and among the entities listed on Appendix II
to this Agreement (as such Appendix may be amended and/or restated from time to
time), and each other person who becomes a Member by executing a joinder
agreement in the form of Exhibit A hereto. All capitalized terms not otherwise
defined herein have the meaning set forth for such terms in Appendix I hereto.
 
RECITALS
 
WHEREAS, the Company was formed under the Act pursuant to a Certificate of
Formation filed with the Secretary of State of the State of Delaware on June 9,
2010 and pursuant to that certain Amended Joint Plan of Reorganization Under
Chapter 11 of the Bankruptcy Code, dated April 16, 2010, filed by the
predecessors in interest to PEH and the Plant LLCs with the United States
Bankruptcy Court for the District of Delaware (the “Reorganization Plan”);
 
WHEREAS, the Company will indirectly own, through Pacific Ethanol Holding Co.
LLC (its wholly-owned subsidiary, “PEH”), certain ethanol production facilities
(the “Plants”) held by Pacific Ethanol Madera LLC (“PE Madera”), Pacific Ethanol
Columbia, LLC (“PE Boardman”), Pacific Ethanol Stockton LLC (“PE Stockton”) and
Pacific Ethanol Magic Valley, LLC (“PE Magic Valley”, collectively with PE
Madera, PE Boardman and PE Stockton, the “Plant LLCs” and each a “Plant LLC”)
and located in Madera, California, Boardman, Oregon, Burley, Idaho, and
Stockton, California, respectively.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, the Members,
intending to be legally bound, hereby agree as follows:
 
SECTION 1
THE COMPANY
 
1.1   Formation; Limited Liability Company Agreement; Authorized Person.
 
(a) The Members have formed the Company as a limited liability company under and
pursuant to the provisions hereof and of the Act. The fact that the Certificate
is on file with the Secretary of State of the State of Delaware shall constitute
notice that the Company is a limited liability company. Upon the execution
hereof, each of the Persons named on the signature pages hereto shall be
considered admitted to the Company as a Member and each such Member, by its
execution and delivery of this Agreement, agrees to be bound by the terms and
conditions hereof. The rights and liabilities of the Members shall be as
provided under the Act, the Certificate and this Agreement
 
 
 
1

--------------------------------------------------------------------------------

 
 
(b)The Members acknowledge and agree that Ludwell Strickler was and is an
“authorized person” within the meaning of the Act, and has executed, delivered
and filed the Certificate with the Secretary of State of the State of Delaware.
As of the Effective Date, his powers as an “authorized person” ceased, and the
Board thereupon became the designated “authorized person” and shall continue as
the designated “authorized person” (reserving the right, pursuant to the terms
hereof, to designate other “authorized persons”) within the meaning of the Act.
The Board, or its duly appointed designee, shall execute, deliver and file any
other certificates (and any amendments and/or restatements thereof) necessary
for the Company to qualify to do business in any other jurisdiction in which the
Company may wish to conduct business.
 
1.2 Name.
 
The name of the Company shall be “New PE Holdco LLC” and all business of the
Company shall be conducted in such name or such name or assumed names as the
Board deems necessary or appropriate to comply with the requirements of any
other jurisdiction in which the Company may be required to, or may elect to, be
qualified. The Board may change the name of the Company upon ten (10) Business
Days’ notice to the Members.
 
1.3 Purpose; Powers.
 
(a) The purposes of the Company are to (i) own the equity interests of PEH and,
indirectly, the Plant LLCs and (ii) engage in such additional activities related
or incidental to the purposes set forth in clause (i) as permitted in accordance
with the terms of this Agreement (the “Business”).
 
(b) The Company has the power to do any and all acts necessary, appropriate,
proper, advisable, incidental or convenient to or in furtherance of the purposes
of the Company set forth in Section 1.3(a).
 
(c) The Company is hereby authorized to (i) execute, deliver and perform, and
any Manager and the Chief Operating Officer, in each case on behalf of the
Company, are hereby authorized to execute and deliver the (1) Pledge and
Security Agreement, dated on or about the date hereof, among the Company, PEH,
and the collateral agent under the Credit Agreement and (2) the Call Option
Agreement and all documents, agreements, certificates, or financing statements
contemplated by, or related to, any of the foregoing, all without any further
act, vote or approval of any other Person notwithstanding any other provision of
this Agreement and (ii) cause (1) PEH and each of the Plant LLCs to enter into
the Credit Agreement and all Financing Documents, Project Documents (as each
such term is defined in the Credit Agreement) and other documents referred to
therein to which any of PEH or any Plant LLC is a party and (2) cause PEH to
pledge the equity interest in the Plant LLCs as contemplated by the Credit
Agreement. The foregoing authorization shall not be deemed a restriction on the
powers of the Board to enter into other agreements on behalf of the Company.
 
1.4 Registered Office.
 
The Company’s registered office, and the name and address of its registered
agent, in the State of Delaware initially are located at the address set forth
in the Certificate. The Company
 
 
 
2

--------------------------------------------------------------------------------

 
 
may change its registered office to such location within the State of Delaware
as may from time to time be determined by the Board.
 
1.5   Term.
 
The term of the Company commenced on the date the Certificate was filed in the
office of the Secretary of State of the State of Delaware in accordance with the
Act and shall continue perpetually until the winding up and liquidation of the
Company and its business is completed following a Dissolution Event, as provided
in SECTION 11.
 
1.6  Title to Property.
 
All Property owned by the Company shall be owned by the Company as an entity and
no Member shall have any ownership interest in such Property in its individual
name, and each Member’s interest in the Company shall be personal property for
all purposes. At all times after the Effective Date, the Company shall hold
title to all of its Property in the name of the Company and not in the name of
any Member.
 
1.7  Payments of Individual Obligations.
 
The Company’s Property, credit and other assets shall be used solely for the
benefit of the Company, and no asset of the Company shall be Transferred or
encumbered for, or in payment of, any individual obligation of any Member.
 
SECTION 2
UNITS, ADMISSION OF MEMBERS AND CAPITAL CONTRIBUTIONS
 
2.1   Units.
 
(a) The limited liability company interests in the Company shall consist of one
class of limited liability company interests, denominated as “Units”. Each owner
of one or more of Units shall be referred to herein as a Member. The Units
represent limited liability company interests in the Company issued pursuant to
the Act, representing a Capital Contribution, and any and all benefits to which
a holder of such an interest may be entitled to under this Agreement or the Act,
together with all obligations of such holder to comply with the terms and
provisions of this Agreement and the Act.
 
(b) The Units shall be entitled to one vote per Unit on all matters for which
the holders of Units are entitled to vote under the terms of this Agreement and
the Act. The Units shall have the rights, preferences and privileges set forth
herein. One-thousand (1,000) Units shall be outstanding as of the Effective
Date.
 
(c) Other than in connection with additional Capital Contributions as
contemplated by Section 2.3(b), and pursuant thereto and to Sections 5.6(b)(ix)
and (x), no additional Units shall be issued.
 
 
 
3

--------------------------------------------------------------------------------

 
 
2.2   Admission of Members.
 
Additional Persons (other than those admitted as Members as of the Effective
Date) shall be admitted to the Company as a Member on the date that all of the
following conditions have been satisfied: such Person has (a) paid any required
contribution, (b) been accepted by the Board as a Member and (c) executed a
Joinder Agreement.
 
2.3  Capital Contributions.
 
(a)  Original Capital Contributions. In respect of the Capital Contributions
that have been made by the Members as of the Effective Date (the “Original
Capital Contributions”), the Members have received the Units and have the
initial capital accounts set forth in Appendix II hereto.
 
(b)Subsequent Capital Contributions. No Member shall be required to make any
additional Capital Contribution without such Member’s written consent. However,
with the consent of a majority of the Board and of Members holding at least
eighty-five (85%) (a “Super­supermajority”) of the then outstanding Units, the
Company may request that the Members make an additional Capital Contribution pro
rata in accordance with their respective holdings of the Units; provided that
without its written consent, no Member shall be diluted, by virtue of not
participating in such additional Capital Contribution, by more than a one-to-one
ratio for every dollar not so contributed. Any solicitation of the Members’
consent in respect of an additional Capital Contribution shall include
disclosure of the proposed terms, including a description of the dilutive
effects, if any, of such Capital Contribution.
 
2.4  Unit Transfers.
 
Appendix II shall be updated upon the issuance of any new Units as permitted by
this Agreement and upon Transfer of any Units pursuant to and in accordance with
this Agreement. An amendment to Appendix II to reflect the aforesaid may be
executed by any Manager or the Chief Operating Officer of the Company.
 
2.5   Register and Certification of Limited Liability Company Interests.
 
(a) The Company shall maintain a register indicating: (i) with respect to each
issuance of Units, the date of such issuance, the number of Units issued and the
Member to whom such Units were issued and (ii) with respect to each Transfer of
Units permitted by the terms of this Agreement, the date of such Transfer, the
number of Units transferred and the identity of each of the transferor and the
transferee(s) of such Units.
 
(b) Unless the Board determines otherwise, the Company will not issue
certificates representing the Units. However, if the Units are evidenced by a
certificate (the form of certificate for Units attached hereto as Exhibit B, a
“Unit Certificate”), such Unit Certificate shall be executed on behalf of the
Company by a Manager or the Chief Operating Officer of the Company. Unit
Certificates bearing the signatures of Persons who were, at the time when such
signatures shall have been affixed, authorized to sign such Unit Certificates on
behalf of the Company shall be validly issued and entitled to the benefits of
this Agreement, notwithstanding that such Persons or any of them shall have
ceased to be so authorized prior to the delivery of such Unit Certificates or
did not have such authority at the date of delivery of such Unit Certificates.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(c) The Units shall have no preemptive or similar rights (except as provided
herein) and, when issued to the Members against payment of the applicable
Capital Contribution, will be fully paid and non-assessable by the Company.
 
2.6   Record Holders. Except as may otherwise be required by law, the Company
shall be entitled to treat the record holder of Units as shown on its books as
the owner of such Units for all purposes, including the payment of distribution
and the right to vote, if any, with respect thereto, regardless of any Transfer,
pledge or other disposition of such Units, and shall incur no liability for
distributions of cash or other property made in good faith to such record holder
until such Units have been transferred on the books of the Company in accordance
with the requirements of and in compliance with Section 9 of this Agreement. It
shall be the duty of each Member to notify the Company of any change of address
or contact information of such Member from that set forth on such Member’s
signature page hereto.
 
2.7   Record Date. In order that the Company may determine the Members entitled
to notice of or to vote at any meeting of Members or any adjournment thereof, or
to express consent to an action of the Company in writing without a meeting, or
entitled to receive payment of any allotment of any rights, or entitled to
exercise any rights in respect of any change, conversion, or exchange of Units
or for the purpose of any other lawful action, the Board may fix, in advance, a
record date (the “Record Date”), which shall not be more than sixty (60) days,
nor less, in the case of a meeting of Members, ten (10) days, before the date of
such meeting or, in the case of any other action for which a record date may be
fixed, two (2) days before the date of the taking of such other action. In such
case only Members of record on such Record Date shall be entitled to notice of
any meeting of the Members or any adjournment thereof, notwithstanding any
Transfer of Units on the books of the Company after such Record Date. If no
record date is fixed by the Board and notice thereof is delivered to the
Members, (a) the Record Date for determining Members entitled to notice of or to
vote at a meeting of Members shall be at the close of business on the day next
preceding the date on which notice is given, or, if notice is waived, at the
close of business on the day next preceding the day on which the meeting is
held; (b) the Record Date for determining Members entitled to express consent to
Company action in writing without a meeting, when no prior action by the Board
is necessary, shall be the day on which the first written consent is expressed;
and (c) the Record Date for determining Members for any other purpose shall be
at the close of business on the day on which the Board adopts the resolution
relating thereto.
 
SECTION 3
ALLOCATIONS
 
3.1   Profits and Losses.
 
(a)  General. After giving effect to any allocations required under
Section  3.1(b) and subject to the special allocations set forth in Sections
3.2, 3.3, 3.4, 3.5 and 3.7, Profits and Losses for each Fiscal Year shall be
allocated to the Members (unless otherwise provided in this Agreement) pro rata
based on their respective holdings of the Units.
 
(b)  Certain Exit Facility Related Allocations.Subject to the special
allocations set forth in Sections 3.2, 3.3, 3.4, 3.5 and 3.7, to the extent that
with respect to any
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
Fiscal Year of the Company there are deductions attributable to (i) “original
issue discount” (as defined for U.S. federal income tax purposes) on the Term
Loans, or (ii) any portion of an Exit Facility Lender’s Exit Facility
Sub-Capital Account arising from a capital shift and treated as equivalent to a
commitment or credit facility fee, such deductions shall be allocated to the
Members in proportion to the initial amount of their Non-Exit Facility
Sub-Capital Accounts as shown on Appendix II hereto. The extent to which there
is “original issue discount” or any capital shift described in clauses (i) and
(ii) hereof shall be determined by the Tax Matters Member in its sole discretion
and shall be binding on all Members.
 
3.2   Special Allocations.
 
The following special allocations shall be made in the following order:
 
(a)  Minimum Gain Chargeback. Except as otherwise provided in Section 1.704-2(f)
of the Regulations, notwithstanding any other provision of this SECTION 3, if
there is a net decrease in Company Minimum Gain during any Fiscal Year, each
Member shall be specially allocated items of Company income and gain for such
Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount equal to
such Member’s share of the net decrease in Company Minimum Gain, determined in
accordance with Regulations Section 1.704-2(g). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto. The items to be so allocated
shall be determined in accordance with Sections 1.704-2(f)(6) and 1.704-2(j)(2)
of the Regulations. This Section 3.2(a) is intended to comply with the minimum
gain chargeback requirement in Section 1.704-2(f) of the Regulations and shall
be interpreted consistently therewith.
 
(b)Member Minimum Gain Chargeback. Except as otherwise provided in Section
1.704-2(i)(4) of the Regulations, notwithstanding any other provision of this
SECTION 3, if there is a net decrease in Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt during any Fiscal Year, each Member
who has a share of the Member Nonrecourse Debt Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Section 1.704-2(i)(5) of
the Regulations, shall be specially allocated items of Company income and gain
for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount
equal to such Member’s share of the net decrease in Member Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(4). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto. The items to
be so allocated shall be determined in accordance with Sections 1.704-2(i)(4)
and 1.704-2(j)(2) of the Regulations. This Section 3.2(b) is intended to comply
with the minimum gain chargeback requirement in Section 1.704-2(i)(4) of the
Regulations and shall be interpreted consistently therewith.
 
(c)  Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in Sections
1.704-1(b)(2)(ii)(d)(4), (5), or (6) of the Regulations, items of Company income
and gain shall be specially allocated to such Member in an amount and manner
sufficient to eliminate, to the extent required by the Regulations, the Adjusted
Capital Account Deficit of the Member as quickly as possible,
 
 
6

--------------------------------------------------------------------------------

 
 
 
provided that an allocation pursuant to this Section 3.2(c) shall be made only
if and to the extent that the Member would have an Adjusted Capital Account
Deficit after all other allocations provided for in this SECTION 3 have been
tentatively made as if this Section 3.2(c) were not in this Agreement.
 
(d)  Gross Income Allocation. In the event any Member has a deficit Capital
Account at the end of any Fiscal Year which is in excess of the sum of (i) the
amount such Member is obligated to restore pursuant to the penultimate sentences
of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such Member shall
be specially allocated items of Company income and gain in the amount of such
excess as quickly as possible, provided that an allocation pursuant to this
Section 3.2(d) shall be made only if and to the extent that such Member would
have a deficit Capital Account in excess of such sum after all other allocations
provided for in this SECTION 3 have been made as if Section 3.2(c) and this
Section 3.2(d) were not in this Agreement.
 
(e)Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall be
specially allocated to the Members, pro rata, based on Units outstanding.
 
(f)Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Member who bears the economic
risk of loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Regulations Section
1.704-2(i)(1).
 
(g)Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset, pursuant to Code Section 734(b) or Code Section
743(b) is required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
such Member’s interest in the Company, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Members in accordance with
their interests in the Company in the event Regulations Section
1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom such distribution was
made in the event Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.
 
(h)  Maintenance of Capital Accounts. The provisions of this Agreement relating
to the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations. In the event the Board shall determine that it is prudent
to modify the manner in which the Capital Accounts, or any debits or credits
thereto (including, without limitation, debits or credits relating to
liabilities which are secured by contributed or distributed Property or which
are assumed by the Company or any Members), are computed in order to comply with
such Regulations, the Board may make such modification, provided that it is not
likely to have a material effect on the amounts distributed hereunder. The Board
also shall in good faith (x) make any adjustments that are necessary or
appropriate to maintain equality between the Capital Accounts of the Members and
the amount of capital reflected on the Company’s balance sheet, as computed for
book purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(q), and
(y) make any
 
 
 
7

--------------------------------------------------------------------------------

 
 
appropriate modifications in the event unanticipated events might otherwise
cause this Agreement not to comply with Regulations Section 1.704-1(b).
 
3.3  Curative Allocations.
 
The allocations set forth in Sections 3.2(a) through 3.2(g) and 3.4 (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Regulations. It is the intent of the Members that, to the extent possible,
all Regulatory Allocations shall be offset either with other Regulatory
Allocations or with special allocations of other items of Company income, gain,
loss or deduction pursuant to this Section 3.3. Therefore, notwithstanding any
other provision of this SECTION 3 (other than the Regulatory Allocations), the
Board in good faith shall make such offsetting special allocations of Company
income, gain, loss or deduction in whatever manner it determines appropriate so
that, after such offsetting allocations are made, each Member’s Capital Account
balance is, to the extent and as quickly as possible, equal to the Capital
Account balance such Member would have had if the Regulatory Allocations were
not part of this Agreement and all Company items were allocated pursuant to
Section 3.1. To the extent possible, the offsetting special allocations made to
a Member pursuant to the preceding sentence shall be made to the separate
Capital Account balances of such Member in such proportions as will cause such
separate Capital Account balances to be the same as if the Regulatory
Allocations were not part of this Agreement and all Company items were allocated
pursuant to Section 3.1.
 
3.4  Loss Limitation.
 
Losses allocated pursuant to Section 3.1 shall not exceed the maximum amount of
Losses that can be allocated without causing any Member to have an Adjusted
Capital Account Deficit at the end of any Fiscal Year. In the event some but not
all of the Members would have Adjusted Capital Account Deficits as a consequence
of an allocation of Losses pursuant to Section 3. 1, the limitation set forth in
this Section 3.4 shall be applied on a Member by Member basis and Losses not
allocable to any Member as a result of such limitation shall be allocated to the
other Members in accordance with the positive balances in such Member’s Capital
Accounts so as to allocate the maximum permissible Losses to each Member under
Section 1.704-
1 (b)(2)(ii)(d) of the Regulations.
 
3.5  Other Allocation Rules.
 
(a) For purposes of determining the Profits, Losses, or any other items
allocable to any period, Profits, Losses, and any such other items shall be
determined on a daily, monthly, or other basis, as determined by the Board in
good faith using any permissible method under Code Section 706 and the
Regulations thereunder.
 
(b) The Members are aware of the income tax consequences of the allocations made
by this SECTION 3 and hereby agree to be bound by the provisions of this SECTION
3 in reporting their shares of Company income and loss for income tax purposes.
 
(c) Solely for purposes of determining a Member’s proportionate share of the
“excess nonrecourse liabilities” of the Company within the meaning of
Regulations Section 1.752-3(a)(3), the Members’ interests in Company profits are
in proportion to their respective
 
 
8

--------------------------------------------------------------------------------

 
 
ownership of Units outstanding on the date with respect to which such
determination is being made.
 
(d) Tax credits and any other items other than Profits and Losses that are not
otherwise expressly provided for herein shall be allocated to the Members in
proportion to their respective ownership of Units outstanding as of the end of
the Fiscal Year.
 
(e) To the extent permitted by Section 1.704-2(h)(3) of the Regulations, the
Members shall endeavor to treat distributions as having been made from the
proceeds of a Nonrecourse Liability or a Member Nonrecourse Debt only to the
extent that such distributions would cause or increase an Adjusted Capital
Account Deficit for any Member.
 
3.6  Tax Allocations: Code Section 704(c).
 
(a) Subject to Section 3.6(d), items of income, gain, loss, deduction and credit
to be allocated for income tax purposes will be allocated among the Members on
the same basis as their respective book items.
 
(b) In accordance with Code Section 704(c) and the Regulations thereunder,
income, gain, loss, and deduction with respect to any Property contributed to
the capital of the Company shall, solely for tax purposes, be allocated among
the Members so as to take account of any variation between the adjusted basis of
such Property to the Company for federal income tax purposes and its initial
Gross Asset Value (computed in accordance with the definition of Gross Asset
Value) using the allocation method determined by the Board in good faith in
accordance with applicable Regulations.
 
(c) In the event the Gross Asset Value of any Company asset is adjusted pursuant
to subparagraph (ii) of the definition of Gross Asset Value, subsequent
allocations of income, gain, loss, and deduction with respect to such asset
shall take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its Gross Asset Value in the same manner as
under Code Section 704(c) and the Regulations thereunder.
 
(d) Any elections or other decisions relating to such allocations shall be made
by the Board in any manner that reasonably reflects the purpose and intention of
this Agreement. Allocations pursuant to Section 3.6(b) or Section 3.6(c) are
solely for purposes of federal, state, and local taxes and shall not affect, or
in any way be taken into account in computing, any Capital Account of a Member
or share of Profits, Losses, other items, or distributions pursuant to any
provision of this Agreement.
 
3.7   Special Allocations for Distributions in Excess of Basis.
 
Notwithstanding the other provisions of SECTION 3, in the event that an advance
or drawing is made to any Member that would be considered a distribution in
excess of basis if allocations were made pursuant to the other provisions of
SECTION 3, then to the extent possible such Member shall be allocated Profits
(and, if necessary, gross income) for the Fiscal Year to ensure that, when added
to the amount that would otherwise be allocated pursuant to SECTION 3, such
Member has just a sufficient amount of basis necessary to ensure that the
advance or drawing will not be considered a distribution in excess of basis. If
any allocations are
 
 
 
9

--------------------------------------------------------------------------------

 
 
made pursuant to this Section 3.7, then items of income (including gross
income), gain, loss and deduction shall thereafter be specially allocated among
the Members in such a fashion that the allocations to each Member, when combined
with the allocations made under this Section 3.7, shall equal the amounts that
would have otherwise been allocated to each Member if this Section 3.7 had not
been applied; provided, however, that any allocation made pursuant to this
sentence shall not be made to the extent that it would itself cause a
“distribution in excess of basis” problem for any Member.
 
SECTION 4
DISTRIBUTIONS
 
4.1  Distributions.
 
Except as otherwise provided in SECTION 11 following a Dissolution Event and as
required by Section 4.4, distributions of Distributable Cash shall be made by
the Company to the Members pro rata based on their respective holdings of the
Units.
 
4.2   Amounts Withheld.
 
All amounts withheld by the Company pursuant to the Code or any provision of any
state, local or foreign tax law with respect to any payment, distribution or
allocation to the Members shall be treated as amounts paid or distributed, as
the case may be, to the Members with respect to which such amount was withheld
pursuant to this Section 4.2 for all purposes under this Agreement. The Company
is authorized to withhold from payments and distributions, or with respect to
allocations to the Members, and to pay over to any federal, state and local
government or any foreign government, any amounts required to be so withheld
pursuant to the Code or any provisions of any other federal, state or local law
or any foreign law, and shall allocate any such amounts to the Members with
respect to which such amount was withheld.
 
4.3 Limitations on Distributions.
 
(a) The Company shall make no distributions to the Members except as provided in
this SECTION 4 and SECTION 11.
 
(b) Notwithstanding anything contained herein to the contrary, the Company shall
not be required to make any distributions provided for in this SECTION 4 unless
the Company has sufficient Distributable Cash to pay such amounts. If the
Company does not have Distributable Cash to pay any distributions required under
this SECTION 4, then such distributions shall accrue and it shall not be a
breach of this Agreement by the Company if such distributions are not paid.
 
4.4  Tax Distributions.
 
(a)The Company shall distribute to each Member at least ten (10) days before
each estimated tax payment due date (April 15, June 15, September 15 and
December 15) with respect to a taxable year, an amount equal to the excess, if
any, of the difference between (i) the sum of the Company’s estimate of such
Member’s cumulative distributive share of the Company’s estimated taxable
income, if any, for U.S. federal income tax purposes for such
 
 
 
10

--------------------------------------------------------------------------------

 
 
taxable year through the previous month’s end (ignoring for this purpose the
effect of any basis adjustments pursuant to an election under Code Section 754)
multiplied by the Assumed Tax Rate, over (ii) the sum of all previous cash
distributions made to such Member under this SECTION 4 with respect to such
taxable year. Furthermore, the Company shall be required to distribute to such
Member, not later than April 1st of each year, an amount that would have been
distributed as the last estimated tax payment with respect to the preceding
taxable year had such payment been based on such Member’s distributive share of
the Company’s taxable income for such taxable year rather than an estimate
thereof (ignoring for this purpose the effect of any basis adjustments pursuant
to an election under Code Section 754).
 
(b) Any distribution which is made to a Member pursuant to Section 4.4(a) shall
reduce the total amount of distributions which such Member would otherwise be
entitled to receive under Section 4.1 and under any other distribution
provisions of this Agreement and shall be deemed to have been an advance made
pursuant to such Sections.
 
4.5  Nature of Distributions.
 
Any distributions made to holders of Units during an Fiscal Year pursuant to
this SECTION 4 shall be considered drawings against their distributive shares of
income for purposes of Treasury Regulation Section 1.731-1(a)(1)(ii).
 
SECTION 5
MANAGEMENT
 
5.1   General; Management Company.
 
(a) Except as set forth herein (including without limitation those actions
expressly required by this Agreement to be approved by the Members), the
Business, properties and affairs of the Company shall be managed, and all powers
of the Company shall be exercised, by a committee of Managers (the “Board”)
designated and/or elected by the Members pursuant to the terms of this Agreement
or as delegated by the Board to any individual Manager, committee of Managers or
an officer of the Company. No Member, other than in his or her capacity as a
Manager, as applicable, shall have authority or power to act for or on behalf of
the Company, to do any act that would be binding on the Company, or to incur any
expenditure on behalf of the Company.
 
(b) The Board shall hire the Management Company to manage generally the
day-to-day activities of PEH and the Plant LLCs in accordance with the terms of
the Asset Management Agreement. Additionally, the Board shall employ the Chief
Operating Officer, who shall be responsible for the administration of the
Company, PEH and the Plant LLCs, including without limitation acting as the
primary liaison between the Company, PEH and the Plant LLCs, on the one hand,
and the Management Company, on the other hand. Initially, the Management Company
shall be Pacific Ethanol, Inc. pursuant to the Asset Management Agreement.
 
5.2   Board of Managers; Number, Term and Designation or Election of Managers.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(a) The Board shall consist of five (5) members (each, a “Manager”). The initial
Managers as of the Effective Date are: Ned Kleinschmidt, Merrill Kramer, Alex
Sorokin and Denis J. Taura, with one (1) vacancy to be filled, in accordance
with Section 5.2(c) or 5.2(d), as applicable, upon the earlier to occur of the
(i) exercise of the Call Option and (ii) expiration of the 90-day Call Option
exercise period as provided in the Call Option Agreement. A Manager need not be
a resident of the State of Delaware or a Member of the Company.
 
(b) Each of the initial Managers, including any Manager elected to fill the
initial vacancy, shall hold office until the earlier of (i) the first
anniversary of the Effective Date and until such Manager’s successor is
designated or elected and qualified and (ii) his or her resignation, removal or
death. Thereafter, each Manager shall hold office for a period of one (1) year
(and until his or her successor is designated or elected and qualified) or such
shorter period resulting from such Manager’s resignation, removal or death. New
Managers shall be designated or elected, as applicable, prior to the end of the
term of the existing Board, or as soon as practicable after the end of the term
of the existing Board (each such period of designation and election, a “Board
Election”). There is no limit on the number of terms a Manager may serve on the
Board.
 
(c) Each Member holding at least twenty percent (20%) of the Units outstanding
as of the Record Date for any Board Election (or as of the time a vacancy is to
be filled pursuant to Section 5.3(c)) (a “Designating Member”) shall be entitled
to designate one Manager (each such Manager, a “Designated Manager”) to serve on
the Board for the ensuing term. At such time as the vacancy on the initial Board
is to be filled, if the Call Option shall have been exercised for at least
twenty percent (20%) of the Units then outstanding, the Call Option Counterparty
shall be entitled to designate a Manager to fill such vacancy; if the Call
Option has not been exercised, or was exercised for less than twenty percent
(20%) of the Units then outstanding, the initial vacancy shall be filled in
accordance with Section 5.2(d).
 
(d) Any Managers that are not designated in accordance with Section 5.2(c)  will
be elected by the Members who are not Designating Members as of the Record Date
for the applicable Board Election. Each such non-Designating Member may nominate
one candidate (and if there are fewer nominees than the number of Managers to be
elected, any non-Designating Member may nominate additional candidates). Each
non-Designating Member may cast in favor of one or more nominees a number of
votes, in the aggregate, equal to such Member’s number of Units multiplied by
the number of Managers to be elected in such Board Election. Each Manager will
be selected by plurality of the votes cast by the non-Designating Members.
 
5.3   Resignation and Removal of Managers.
 
(a) Resignation. Any Manager may resign at any time by giving prior written
notice to the Members, such resignation to be effective upon the receipt of such
notice or at such later time as is determined by the Board. Unless otherwise
specified therein, the acceptance of such resignation by the Members or the
Board shall not be necessary to make it effective. The resignation of any
Manager who also is a Member shall not affect such Person’s rights as a Member.
 
 
 
12

--------------------------------------------------------------------------------

 
 
(b) Removal.
 
(i) Any Designated Manager may be removed at any time by (i) the Designating
Member that designated him or her or (ii) the affirmative vote of Members
holding a Super-supermajority of the Units then held by all Members other than
the Member who designated such Designated Manager.
 
(ii) A Manager elected pursuant to Section 5.2(d) may be removed by the
affirmative vote of Members holding a Super-supermajority of the Units then
outstanding.
 
(iii) The removal of any Manager who also is a Member shall not affect such
Person’s rights as a Member.
 
(c) Vacancies. In the event that any Designated Manager resigns, is removed from
the Board or dies, the Member who appointed such Designated Manager shall (if,
at the time such vacancy is to be filled, such Member still is a Designating
Member) appoint a successor Manager. If such Member is not a Designating Member
at the time such vacancy is to be filled, or with respect to any other vacancy
on the Board ( whether by resignation, removal or death), a new election shall
be held in accordance with Section 5.2(d) to fill such vacancy.
 
5.4  Appointment of Officers.
 
(a) The Board shall have the right to appoint a chief operating officer (the
“Chief Operating Officer”) and other officers of the Company to assist with the
affairs of the Company. Such other officers may include from time to time, a
president, one or more vice presidents, a chief financial officer, a secretary
and one or more assistant secretaries.
 
(b) The Chief Operating Officer shall be in charge of the operations of the
Company, including regular communications with the Management Company, and will
report to the Board and have responsibility to cause the Company to carry out
all directives of the Board and any committees formed by the Board. The Chief
Operating Officer may sign any certificates evidencing the Units and contracts
and other instruments on behalf of the Company, except where the signing thereof
shall be expressly delegated by the Board to a Manager or another officer or
agent of the Company. The Chief Operating Officer shall not have power or
authority not granted to the Board and in no event shall he or she authorize,
engage in or enter into any of the transactions or actions that require the
approval of the Members hereunder, unless and until such Member approval has
been provided and he or she has been directed by the Board to act in connection
therewith.
 
(c) The Chief Operating Officer and any other officers shall serve at the
pleasure of the Board, subject to all rights, if any, of any such Person under
any contract of employment. Any individual may hold any number of offices. In
addition to those powers and duties set forth in Section 5.4(b) with respect to
the Chief Operating Officer, the officers shall exercise such powers and perform
such duties as shall be determined from time to time by the Board.
 
5.5  Board Meetings.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
(a) The Board, acting by majority vote, shall be entitled to schedule regularly
scheduled meetings, which meetings shall be held either within or without the
State of Delaware at whatever place is specified in the call of the meeting. No
notice need be given to Managers of regular meetings for which the Managers have
previously designated a time and place for the meeting. Special meetings may be
called by two (2) or more Managers upon three (3) Business Days’ advance notice,
which notice may be given by mail, facsimile or email and shall include the
place, time and purpose(s) of the meeting. Notice need not be given to any
Manager if (i) action is taken under Section 5.6(c), (ii) a written waiver of
notice is executed before or after the meeting by such Manager or (iii) such
Manager attends the meeting in question, unless such attendance was for the
express purpose of objecting, at the beginning of such meeting, to the
transaction of any business because such meeting was not lawfully called or
convened.
 
(b) Any Manager shall be permitted to attend any meeting of the Board in person
or by conference telephone or similar communications equipment, and
participation in a meeting via such equipment will constitute presence in person
at such meeting. The Managers, by majority vote, may appoint from among
themselves a Chairman of the Board to preside at meetings of the Board.
 
(c) All Members will receive at least three (3) Business Days’ notice of any
Board meeting.
 
(d) A single representative of any Member that (i) is not a Manager, (ii) is not
a Designating Member and (iii) holds at least four percent (4%) of the Units
then outstanding, (y) may attend, subject to the restrictions contained herein,
any meeting of the Board solely as an observer and (z) shall receive, in the
same format, the materials provided to the Managers in connection with any
meeting of the Board. Prior to attending any meeting of the Board and/or
receiving any materials pursuant to this Section 5.5(d), the Board may require
the Member and the Member’s designated representative to execute a
confidentiality and non-disclosure agreement (with operative provisions
substantially in the form of the provisions set forth on Exhibit C attached
hereto (the “Confidentiality Provisions”)) with regard to the information to be
presented or discussed at such meeting or included in such materials.
 
5.6   Quorum of and Action by Board.
 
(a)Quorum. The presence, in person, of a majority of the Managers then serving
on the Board shall constitute a quorum for the transaction of business at any
meeting of the Board.
 
(b)Action at a Meeting. Any action to be taken or approved by the Board
hereunder must be taken or approved by majority vote of the Board and any action
so taken or approved shall constitute the act of the Board; provided that any
action of the Board shall exclude any Manager with a financial interest, or
whose Affiliate has a financial interest, in such action and such Manager shall
excuse himself or herself from the Board’s consideration of such action. Without
limiting the generality of the foregoing, the affirmative vote of a majority of
the Managers shall be required to:
 
 
14

--------------------------------------------------------------------------------

 
 
 
(i) act in connection with (y) any litigation, arbitration or mediation or (z)
the settlement, in an amount less than $1,000,000, of any legal claims;
 
(ii) retain or dismiss outside auditors;
 
(iii) establish or amend any material accounting policies;
 
(iv) approve reasonable expense reserves for the Company’s operations, such as
audit, accounting and legal fees and any costs of maintaining the books and
records of the Company;
 
(v) execute and deliver contracts, agreement or commitments involving the
payment by or to the Company (and PEH and the Plant LLCs on a consolidated
basis, as applicable) of less than $1,000,000 or having a term of less than 12
months, or any amendments thereto;
 
(vi) incur or pay any capital expenditure of the Company (and PEH and the Plant
LLCs on a consolidated basis, as applicable) of less than $1,000,000 and having
a term of less than twelve (12) months;
 
(vii) substantially cease operations of any Plant for any reason;
 
(viii) purchase or redeem any Units or any securities convertible into Units
(which purchase or redemption shall be offered to all Members, pro rata, based
on Units outstanding);
 
(ix) request, in accordance with Section 2.3(b), that the Members make
additional Capital Contributions and determine, in good faith on behalf of all
the Members, the value of the Units for purposes thereof;
 
(x) issue new Units in respect of any additional capital contribution made in
accordance with Section 2.3(b);
 
(xi) hire and fire, and determine the salary of, the Chief Operating Officer;
 
(xii) approve, adopt or modify, the operating and capital expenditure budgets
(the “Budgets”) for the Company (which shall be on an annual basis) and PEH
and/or any Plant LLC (which, in each case, shall be for such period as is
determined by the Board with input from the Chief Operating Officer); provided
that any capital expenditure by the Company (and PEH and the Plant LLCs on a
consolidated basis, as applicable) included in any Budget that is equal to or in
excess of $1,000,000 or has a term equal to or in excess of twelve (12) months
shall be approved by Members holding at least a Supermajority of the then
outstanding Units in accordance with Section 6.8(c)(ix);
 
(xiii) remove or appoint the tax matters partner; and
 
(xiv) approve of the Company’s tax returns.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
(c) Action by Written Consent. Any action required or permitted to be taken at
any meeting of the Board may be taken without a meeting if a written consent
thereto is signed by a majority of the entire Board (or, if greater, Managers
having not less than the minimum number of votes required for such action) and
filed with the Company records. Such consent shall have the same force and
effect as a vote of the Managers at a meeting duly called and held. Prompt
notice of the taking of an action without a meeting of the Board shall be given
to any Managers that have not consented, but the failure to give such notice
shall not invalidate or otherwise affect the validity of any action properly
taken pursuant to this Section 5.6(c).
 
5.7  Compensation.
 
Members holding more than fifty percent (50%) of the Units then outstanding
shall have the right to fix the compensation of the Managers, which compensation
shall be within the market range that is customary for compensation of managers
or directors serving in similar positions. Each Manager shall be entitled to
reimbursement for his or her reasonable out-of-pocket expenses incurred in
attending any meeting in his or her capacity as a Manager and nothing contained
herein shall preclude any Manager from receiving compensation pursuant to any
employment or consulting agreement or arrangement with the Company approved
pursuant to the terms of this Agreement.
 
5.8  Other Business.
 
No Manager is obligated to devote all of his or her time or business efforts to
the affairs of the Company. Each Manager shall devote to the Company the time,
effort and skill appropriate for the affairs of the Company and the operation of
the Business. Nothing contained in this Agreement shall be construed to impose
on any Manager any duty or obligation to disclose or offer to the Company or any
of the Members, or obtain for the benefit of the Company or any Member, any
other business venture or interest therein (other than any such business venture
or interest that directly involves the Company, PEH and/or any Plant LLC).
 
5.9  Standard of Care; Liability.
 
Each Manager shall perform his or her duties as a Manager in good faith, in a
manner such Manager reasonably believes to be in the best interests of the
Company, and with such care as an ordinarily prudent person in a like position
would use under similar circumstances. A Manager who so performs the duties of
Manager shall not have any liability by reason of being or having been a Member
of the Company. The Managers do not, in any way, guarantee the return of the
Members’ Capital Contributions or a profit for the Members from the operations
of the Company. A Manager shall not be liable to the Company or to any Member
for any loss or damage sustained by the Company or any Member, unless the loss
or damage shall have been the result of fraud, deceit, gross negligence, willful
misconduct or derivation of an improper personal benefit by such Manager.
 
5.10 Subsidiary Matters.
 
Each of the Members acknowledges and agrees that, except as expressly set forth
in this Agreement (including without limitation Section 6.8), the Board shall
have the sole right to make any and all decisions and determinations to be made
by the Company with respect to, and to cast
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
all votes and execute all written consents to be executed or cast by the Company
(or otherwise direct the actions of PEH) as the sole member of PEH and to direct
PEH to cast all votes and execute all written consents to be executed or cast by
PEH (or otherwise direct the actions of any Plant LLC) as the sole member of
each of the Plant LLCs; provided that, if PEH or any Plant LLC is to take a
certain action, and, if such action were instead to be taken by the Company, the
Members would have consent rights as set forth in this Agreement (including
without limitation Section 6.8), such action shall not be taken without the
consent of those Members as would be required if the Company was taking such
action.
 
SECTION 6
ROLE OF MEMBERS: WITHDRAWAL, PARTITION AND OTHER ISSUES
 
6.1  Resignation.
 
Except as otherwise provided in SECTION 4 and SECTION 11, no Member shall demand
or receive a return on or of its Capital Contributions or resign from the
Company without the consent of all Members. Under circumstances requiring a
return of any Capital Contributions, no Member has the right to receive Property
other than cash except as may be specifically provided herein.
 
6.2   Member Compensation.
 
No Member shall receive any interest, salary or drawing with respect to its
Capital Contributions or any Capital Account or for services rendered on behalf
of the Company, or otherwise, in its capacity as a Member, except as otherwise
provided in this Agreement or any employment agreement entered into by the
Company with such Member.
 
6.3  Members’ Liability.
 
Except as otherwise expressly provided in the Act, no Member shall be personally
liable under a judgment, decree or order of a court, or in any other manner for
the debts or any other obligations or liabilities of the Company. A Member shall
be liable only to make its Capital Contributions (including any additional
Capital Contributions such Member agrees to make pursuant to Section 2.3(b)) and
shall not be required to restore a deficit balance in its Capital Account or to
lend any funds to the Company or, after its Capital Contributions have been
made, to make any additional contributions, assessments or payments to the
Company. Nothing contained in this Agreement shall be construed to impose on any
Member any duty or obligation to disclose or offer to the Company or any of the
other Members, or obtain for the benefit of the Company or any other Member, any
other business venture or interest therein.
 
6.4 Partition.
 
Each Member waives, to the fullest extent permitted by law, its rights to have
any Property partitioned, or to file a complaint or to institute any suit,
action or proceeding at law or in equity to have any Property partitioned, and
each Member, on behalf of itself, its successors and its assigns hereby waives
any such right.
 
6.5 Other Instruments.
 
 
 
17

--------------------------------------------------------------------------------

 
 
Each Member hereby agrees to execute and deliver to the Company within ten (10)
Business Days after receipt of a written request therefor, such other and
further documents and instruments, statements of interest and holdings,
designations, powers of attorney and other instruments and to take such other
action as the Company reasonably deems necessary, useful or appropriate to
comply with any laws, rules or regulations or as may be necessary to enable the
Company to fulfill its responsibilities under this Agreement.
 
6.6 Authority.
 
No Member (other than in his or her capacity as a Manager, as applicable) shall
have authority to bind the Company.
 
6.7 Meetings of Members.
 
(a) The Board, acting by majority vote, may schedule meetings of the Members
from time to time, which meetings shall be held either within or without the
State of Delaware at whatever place is specified in the call of the meeting.
Meetings shall also be held upon the request of Members holding not less than
twenty percent (20%) of the outstanding Units, such request to be delivered in
writing to the Chief Operating Officer. The Board shall, within ten (10) days of
the receipt by the Chief Operating Officer of such written request, set the
date, time and place for a meeting of Members, to be held not later than twenty
(20) days from the date of receipt by the Chief Operating Officer of such
written request, and shall give Members timely notice of the date and time for
and place for such meeting. Written notice of any Member meeting shall be
delivered to the Members in accordance with Section 13.1 and shall include
place, time and purpose(s) of such meeting.
 
(b) Notice need not be given to any Member if (i) action is taken under Section
6.9, (ii) a written waiver of notice is executed before or after the meeting by
such Member or (iii) such Member attends the meeting in question, unless such
attendance was for the express purpose of objecting, at the beginning of such
meeting, to the transaction of any business because such meeting was not
lawfully called or convened.
 
(c) Any Member shall be permitted to attend any meeting of the Members in person
or by conference telephone or similar communications equipment, and
participation in a meeting via such equipment will constitute presence in person
at such meeting. The presence in person or by proxy of Members holding not less
than a Supermajority of the Units entitled to vote on the matters scheduled to
be presented at the meeting for action by the Members, shall constitute a quorum
for the conduct of business at such meeting.
 
6.8   Actions Requiring Consent of Members.
 
(a) Notwithstanding anything to the contrary in this Agreement, none of the
following actions may be taken without the consent or approval of (y) a majority
of the Board and (z) all of the Members:
 
(i) the making of any loan by the Company, PEH or any Plant LLC (other than
loans by any of the foregoing to any of the foregoing);
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
(ii) purchasing or otherwise acquiring any stock or securities of, or any
interest in, or making any contribution to, any other entity (including without
limitation the formation of any new subsidiary);
 
(iii) taking any action to change the authorized number of members, or form of
management, of PEH or any of the Plant LLCs;
 
(iv) except for capital expenditures approved pursuant to Section  5.6(b)(vi) or
6.8(c)(ix) or as reflected in a Budget approved pursuant to Section 5.6(b)(xi),
purchasing or otherwise acquiring any property or assets;
 
(v) obligating the Company, PEH or any of the Plant LLCs to do any of the
foregoing; and
 
(vi) any amendment of Section 5.6(b), Section 8.1 or this Section 6.8.
 
(b) Notwithstanding anything to the contrary in this Agreement, none of the
following actions may be taken without the consent or approval of (y) a majority
of the Board and (z) Members holding at least a Super-supermajority of the then
outstanding Units:
 
(i) any amendment of the Certificate or of Section 9 hereof;
 
(ii) any material amendment of the limited liability company agreement of PEH or
any of the Plant LLCs;
 
(iii) requesting that the Members make additional Capital Contributions in
accordance with Section 2.3(b) hereof;
 
(iv) the commencement of operations of any Plant that is then in a cold
shut-down or hot-idle state;
 
(v) engagement by the Company, PEH or any Plant LLC in any line of business
other than the Business (in the case of the Company), the direct ownership of
the Plant LLCs (in the case of PEH) and the ownership and operation of the
Plants (in the case of the Plant LLCs);
 
(vi) the execution or amendment of any contract, agreement or arrangement
(excluding agreements with respect to indebtedness entered into as of the
Effective Date) in a manner that restricts or limits the ability of PEH or any
Plant LLC to make distributions to the Company and/or PEH; and
 
(vii) obligating the Company, PEH or any of the Plant LLCs to do any of the
foregoing.
 
(c) Notwithstanding anything to the contrary in this Agreement, none of the
following actions may be taken without the consent or approval of (y) a majority
of the Board and (z) Members holding at least two-thirds (66.67%) (a
“Supermajority”) of the then outstanding Units:
 
 
19

--------------------------------------------------------------------------------

 
 
 
(i) engaging in any sale of more than fifty percent (50%) of the Units then
outstanding, or any or all of the equity interests of PEH or any Plant LLC;
 
(ii) engaging in any sale of all or substantially all the assets of the Company,
PEH or any Plant LLC;
 
(iii) the consummation of a conversion in accordance with Section 8.2;
 
(iv) any public offering of the common stock of the Company or a Roll-up
Corporation;
 
(v) entering into any merger, consolidation, reorganization or recapitalization
of the Company, PEH or any Plant LLC;
 
(vi) taking any action to commence a voluntary case or proceeding under
applicable federal or state bankruptcy, insolvency, reorganization or other
similar law or any other case or proceeding to be adjudicated a bankrupt or
insolvent or consenting to the entry of a decree or order appointing a trustee,
custodian, receiver, liquidator, assignee or similar official or to initiate a
voluntary dissolution, liquidation or termination, in each case, of the Company,
PEH or any Plant LLC;
 
(vii) the abandonment, or commencement of actions to abandon, any Plant;
 
(viii) entering into any transaction or series of related transactions, whether
or not in the ordinary course of business, with any Affiliate of the Company,
other than on terms and conditions substantially as favorable to the Company as
would be obtainable by the Company at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate; provided that the requisite
consent for such action shall exclude any Member who is, or whose Affiliate is,
to be party to such transaction(s);
 
(ix) the incurrence or payment of any capital expenditure by the Company (and
PEH and the Plant LLCs on a consolidated basis, as applicable) equal to or in
excess of $1,000,000 or having a term equal to or in excess of twelve (12)
months; provided that the requisite consent for such action shall exclude any
Member with a financial interest, or whose Affiliate has a financial interest,
in such capital expenditure;
 
(x) the execution or amendment of any contract, agreement or commitment
involving the payment by or to the Company (and PEH and the Plant LLCs on a
consolidated basis, as applicable) equal to or in excess of $1,000,000 or having
a term equal to or in excess of one (1) year; provided that the requisite
consent for such action shall exclude any Member with a financial interest, or
whose Affiliate has a financial interest, in such contract, agreement or
commitment;
 
(xi) the settlement, in an amount equal to or in excess of $1,000,000, of any
legal claims against the Company, PEH or any Plant LLC or with respect to any
Plant;
 
 
 
20

--------------------------------------------------------------------------------

 
 
(xii) incurring or becoming liable for indebtedness (other than indebtedness
entered into pursuant to the Credit Agreement) by (1) any Plant LLC, other than
in the ordinary course of operating the Plants or (2) the Company or PEH;
 
(xiii) the granting of any lien in respect of any assets of the Company, PEH or
any Plant LLC (including without limitation the equity interests of PEH or any
Plant LLC), other than liens permitted pursuant to indebtedness entered into as
of the Effective Date; and
 
(xiv) obligating the Company, PEH or any of the Plant LLCs to do any of the
foregoing.
 
6.9   Action By Written Consent.
 
Any action required or permitted to be taken at a meeting of Members may be
taken without a meeting if a written consent setting forth the action to be
taken is signed by Members holding such number of Units whose affirmative vote
would be sufficient to take the action had the vote been taken at a duly held
meeting at which Members holding all Units were present, and such consent shall
have the same force and effect as a vote of the Members at a meeting duly called
and held. No advance notice shall be required to be given in connection with use
of a written consent pursuant to this Section 6.9. Prompt notice of the taking
of any action without a meeting by less than of all of the Members shall be
given to those Members who have not consented to such action, but the failure to
give such notice shall not invalidate or otherwise affect the validity of any
action properly taken pursuant to this Section 6.9.
 
6.10 Members that are Lenders.
 
To the fullest extent permitted by law, any Member that is also a lender to the
Company (or, as applicable, whose Associated Lender is a lender to the Company)
is expressly permitted to act in accordance with the terms of the documents and
agreements evidencing its (or, as applicable, its Associated Lender’s) lending
relationship with the Company as if it were not a Member hereunder, even if such
actions would be adverse to the interests of the Company. This means, among
other things, that any such Member (or its Associated Lender, as applicable)
will be entitled to pursue its rights and remedies against the Company in
accordance with the terms of such documents and agreements.
 
6.11 BHCA Members.
 
Notwithstanding any other provision of this Agreement, all BHCA Members shall be
subject to the limitations on voting set forth in this Section 6.11. If at any
time a BHCA Member holds Units that would otherwise represent 5% or more of the
total Units then outstanding and the vote, consent or decision of a Member is
required or permitted pursuant to this Agreement (including, without limitation,
the right to designate or elect any Manager as provided herein), such BHCA
Member shall not be entitled to participate in such vote or consent, or to make
such decision, with respect to the portion of such BHCA Member’s interest in
excess of 4.99% of the Units then outstanding, and such vote, consent or
decision shall be tabulated or made as if such BHCA Member were not a Member
with respect to such BHCA Member’s Units in excess of 4.99% of the total Units
then outstanding. In the event that two or more BHCA Members are
 
 
21

--------------------------------------------------------------------------------

 
 
Affiliated, the limitations of this Section 6.11 shall apply to the aggregate
Units held by such Affiliated BHCA Members and each such BHCA Member shall be
entitled to vote its pro rata portion of 4.99% of the Units held by such
Affiliated BHCA Members. Except as provided in this Section 6.11, any Units of a
BHCA Member held as non-voting Units shall be identical in all respects to the
Units of the other Members. Any such Units held as non-voting Units shall remain
non-voting Units in the event that the BHCA Member holding such Units ceases to
be a BHCA Member and shall continue as non-voting Units with respect to any
assignee or other Transferee of such Units. Notwithstanding the foregoing, any
BHCA Member may elect in writing upon its admission to the Company for this
Section 6.11 not to apply to its Units. Any such election by a BHCA Member may
be rescinded at any time by written notice to the Board, provided that any such
rescission shall be irrevocable.
 
 
 
SECTION 7
ACCOUNTING, BOOKS AND RECORDS
 
7.1           Accounting, Books and Records.
 
(a)           The Company shall keep each of the following:
 
 (i)          separate books of account for the Company which shall show a true
and accurate record of all costs and expenses incurred, all charges made, all
credits made and received, and all income derived in connection with the conduct
of the Company and the operation of the Business in accordance with this
Agreement;
 
 (ii)         a current list of the full name and last known business,
residence, or mailing address of each Member, both past and present;
 
 (iii)        a copy of the Certificate and all amendments thereto, together
with executed copies of any written powers of attorney pursuant to which any
amendment has been executed;
 
 (iv)        copies of the Company’s federal, state, and local income tax
returns and reports, if any, for the six (6) most recent years;
 
 (v)         a copy of this Agreement; and
 
 (vi)        copies of any writings permitted or required under the Act
regarding the obligation of a Member to perform any enforceable promise to
contribute cash or property or to perform services as consideration for such
Member’s Capital Contribution.
 
(b)           In accordance with Section 18-305 of the Act, but subject to
Section 18-305(c) of the Act, any Member or its designated representatives for a
proper purpose related to its position as a Member has the right to have
reasonable access during normal business hours to and inspect and copy the
contents of such books or records and such additional financial information,
documents, books and records regarding the affairs of the Company. Prior to any
inspection of such books and records, the Board may require the Member and the
Member’s designated representatives to execute a confidentiality and
non-disclosure agreement (with

 
22

--------------------------------------------------------------------------------

 


operative provisions substantially in the form of the Confidentiality
Provisions) with regard to the information to be inspected or copied.
 
7.2           Reports.
 
The Board of the Company shall be responsible for causing the preparation and
distribution of quarterly financial reports of the Company.
 
7.3           Tax Matters.
 
 (a)           Tax Elections. The Tax Matters Member shall, without any further
consent of the Members being required (except as specifically required herein),
make any and all elections for federal, state, local, and foreign tax purposes
including, without limitation, any election, if permitted by applicable law: (i)
to adjust the basis of Property pursuant to Code Sections 754, 734(b) and
743(b), or comparable provisions of state, local or foreign law, in connection
with Transfers of Units and Company distributions; and (ii) with the consent of
(A) a majority of the Board and (B) Members holding at least a Supermajority of
the Units then outstanding, to extend the statute of limitations for assessment
of tax deficiencies against the Members with respect to adjustments to the
Company’s federal, state, local or foreign tax returns. To the extent provided
in Code Sections 6221 through 6231 and similar provisions of federal, state,
local, or foreign law, the Tax Matters Member shall represent the Company and
the Members before taxing authorities or courts of competent jurisdiction in tax
matters affecting the Company or the Members in their capacities as Members, and
to file any tax returns and execute any agreements or other documents relating
to or affecting such tax matters, including agreements or other documents that
bind the Members with respect to such tax matters or otherwise affect the rights
of the Company and the Members. Pacific Ethanol Equity Holdings LLC is hereby
specifically authorized to act as the “Tax Matters Member” under the Code and in
any similar capacity under state or local law.
 
 (b)           Tax Information. Necessary tax information shall be delivered to
each Member as soon as practicable after the end of each Fiscal Year.
 
SECTION 8
AMENDMENTS; CONVERSION
 
8.1           Amendments.
 
 (a)           Amendments to this Agreement may be proposed by any Member. A
proposed amendment shall be adopted and be effective as an amendment hereto if
it receives the approval of a majority of the Board and Members holding at least
a Supermajority of the Units then outstanding (or, if greater, Members holding
not less than the minimum number of Units required for such action as otherwise
provided herein, including without limitation in Section 6.8).
 
 (b)           Notwithstanding Section 8.1(a), this Agreement shall not be
amended without the consent of each Member adversely affected if such amendment
would (i) modify the limited liability of a Member, (ii) alter the interest of a
Member in Profits, Losses, other items, or any Company distributions or (iii)
modify Section 2.3(b) or otherwise require the making of an

 

 
23

--------------------------------------------------------------------------------

 

additional Capital Contribution other than upon the terms set forth herein as of
the Effective Date. The preceding sentence shall not apply to the conversion of
the Company effected pursuant to Section 8.2.
 
8.2           Conversion.
 
 (a)           Notwithstanding anything to the contrary in this Agreement, the
Company may, with the consents required by Section 6.8(c)(iii), change the form
of organization in which the Company conducts its business from a limited
liability company to a corporation (“Roll-Up Corporation”), either directly,
through a merger with an existing corporation, or in any other manner elected by
the Board, make all exchanges, and take all other actions, if any, as are
reasonably necessary in connection with any conversion pursuant to this Section
8.2(a).
 
 (b)           The shares of capital stock of the corporation resulting from a
conversion of the Company to a corporation pursuant to Section 8.2(a) shall be
distributed among the Members so that each Member shall receive an amount of
such capital stock having a fair market value equal to the amount that would
have been distributed to such Member pursuant to Section 11.2 (after adjusting
the Members’ Capital Accounts for the hypothetical gain or loss that would be
realized by the Company if all of the assets and business, subject to all
liabilities, of the Company had been sold immediately prior to the conversion
pursuant to Section 11.10 for an aggregate fair market value equal to the
aggregate fair market value of such capital stock), (ii) each Member receives
the same class of capital stock in such corporation and (iii) each Member’s
capital stock enjoys the same ownership rights (including payments, voting power
and otherwise) as the other Members’ capital stock.
 
SECTION 9
TRANSFERS
 
9.1           Restrictions on Transfers.
 
No Member may Transfer, offer to Transfer, or accept an offer from any proposed
Transferee for, all or any amount of its Units to another Person except in
accordance with the terms and conditions set forth in this SECTION 9. A Transfer
completed in accordance herewith is referred to in this Agreement as a
“Permitted Transfer”.
 
9.2           Conditions to Permitted Transfers.
 
 (a)           Subject to Section 9.3(c), a Transfer shall not be treated as a
Permitted Transfer unless and until all the following conditions are satisfied:
 
 (i)          The Transfer is made to a Permitted Transferee.
 
 (ii)         [Intentionally omitted.]
 
 (iii)        Except in the case of a Transfer involuntarily by operation of
law, the Transferor and Transferee shall execute and deliver to the Company such
documents and instruments of conveyance (including, without limitation, a
Joinder Agreement) as may be reasonably necessary or appropriate in the opinion
of counsel to the Company to effect such

 
24

--------------------------------------------------------------------------------

 




Transfer (which, in the case of a Transfer in connection with the Call Option
Counterparty’s exercise of the Call Option, shall be any such documentation
required pursuant to the terms of the Call Option Agreement and a Joinder
Agreement). In the case of a Transfer of Units involuntarily by operation of
law, the Transfer shall be confirmed by presentation to the Company of legal
evidence of such Transfer, in form and substance reasonably satisfactory to
counsel to the Company. In all cases, Company shall be reimbursed by the
Transferor and/or Transferee for all costs and expenses that it reasonably
incurs in connection with such Transfer.
 
 (iv)        The Transferor and Transferee shall furnish the Company with the
Transferee’s taxpayer identification number, sufficient information to determine
the Transferee’s initial tax basis in the Units transferred, and any other
information reasonably necessary to permit the Company to file all required
federal and state tax returns and other legally required information statements
or returns. Without limiting the generality of the foregoing, the Company shall
not be required to make any distribution otherwise provided for in this
Agreement with respect to any transferred Units until it has received such
information.
 
 (v)         The Transfer shall not (A) cause the Company to be treated as a
“publicly traded partnership” taxable as a corporation for federal income tax
purposes, (B) cause the Company to be treated as a corporation for U.S. federal
income tax purposes, (C) except in the case of (x) an Approved Sale or (y) any
Transfer occurring prior to December 31, 2010 (including without limitation any
Transfer resulting from the settlement of a Pending Trade or from the Call
Option Counterparty’s exercise of the Call Option), cause the termination of the
Company pursuant to Section 708(b)(1)(B) of the Code or (D) affect the Company’s
existence as a limited liability company under the Act. The Board may, prior to
the admission of a Transferee to the Company as a substituted Member in
accordance with Section 9.5, require such Transferee to furnish an opinion of
counsel in form and substance reasonably satisfactory to the Company that the
Transfer of Units to the Transferee is in compliance with this
Section  9.2(a)(v).
 
 (b)           No Member shall in any manner pledge, hypothecate or encumber, or
grant options with respect to, his, her or its Units; provided that any Member
may assign or pledge his, her or its Units as collateral for any loan (i) with
the consent of at least four of the five Managers or (ii) made to the Company,
PEH or any Plant LLC if required in connection with such a loan by Members
holding a Super- Supermaj ority of the Units then outstanding (then each Member
will enter into a pledge and/or security agreement (without recourse, except to
the Units so pledged) in the same form as that entered into by Members holding a
Super­Supermajority of the Units then outstanding).
 
 (c)           Members (excluding the Member proposing the applicable Transfer)
holding a Super- Supermaj ority of the Units then outstanding may waive, with
respect to any proposed Transfer, any of the conditions of a Permitted Transfer
set forth herein and, upon the granting of such waiver, such proposed Transfer
shall be a Permitted Transfer for purposes of this Agreement.
 
9.3           Prohibited Transfers.

 
25

--------------------------------------------------------------------------------

 




 (a)           Except as otherwise specifically provided herein, any purported
Transfer of Units that is not a Permitted Transfer shall, to the fullest extent
permitted by law, be null and void and of no force or effect whatever; provided
that, if the Company is required to recognize a Transfer that is not a Permitted
Transfer, the Units Transferred shall be strictly limited to the Transferor’s
rights to allocations and distributions as provided by this Agreement with
respect to the Transferred Units, which allocations and distributions may be
applied (without limiting any other legal or equitable rights of the Company) to
satisfy any debts, obligations, or liabilities for damages that the Transferor
or Transferee of such Units may have to the Company.
 
 (b)           In the case of a Transfer or attempted Transfer of Units that is
not a Permitted Transfer, the parties engaging or attempting to engage in such
Transfer shall, to the fullest extent permitted by law, be liable to indemnify
and hold harmless the Company and the other Members from all cost, liability,
and damage that any of the Company or such indemnified Members may incur
(including, without limitation, incremental tax liabilities, lawyers’ fees and
expenses) as a result of such Transfer or attempted Transfer and efforts to
enforce the indemnity granted hereby.
 
 (c)           Exit Facility Members are subject to the Credit Agreement’s
requirement that any assignment or participation of debt within the ninety (90)
day period following the Effective Date be accompanied by an assignment of an
equivalent proportion of the Units of such Exit Facility Member and of any of
its Affiliates. Therefore, each Exit Facility Member shall not, during the
ninety (90) day period following the Effective Date, Transfer any of the Units
such Member received on the Effective Date in its capacity as an Exit Facility
Member in accordance with Section 6.02(a) of the Reorganization Plan.
 
9.4           Rights of Unadmitted Assignees.
 
A Person who acquires Units pursuant to a Permitted Transfer but who is not
admitted as a substituted Member pursuant to Section 9.5 shall be entitled only
to allocations and distributions with respect to such Units in accordance with
this Agreement, and shall have no right to any information or accounting of the
affairs of the Company, shall not be entitled to inspect the books or records of
the Company, and shall not have any of the rights of a Member under the Act or
this Agreement.
 
9.5           Admission of Substituted Members.
 
Subject to the other provisions of this SECTION 9, a Transferee of Units may be
admitted to the Company as a substituted Member only upon satisfaction of the
conditions set forth in this Section 9.5:
 
 (a)           the Units with respect to which the Transferee is being admitted
were acquired by means of a Permitted Transfer;
 
 (b)           the Transferee of Units (other than, with respect to clause (i)
below, a Transferee that was a Member prior to the Transfer) shall, by written
instrument in form and substance reasonably satisfactory to the Board (and, in
the case of clause (ii) below, the Transferor Member), (i) accept and adopt the
terms and provisions of this Agreement and (ii) assume the obligations of the
Transferor Member under this Agreement with respect to the

 
26

--------------------------------------------------------------------------------

 




Transferred Units. The Transferor Member shall be released from all such assumed
obligations except (x) those obligations or liabilities of the Transferor Member
prior to transfer arising out of a breach of this Agreement by the Transferor
Member, (y) those obligations or liabilities of the Transferor Member based on
events occurring, arising or maturing prior to the date of Transfer and (z) in
the case of a Transfer to any of its Affiliates, any Capital Contribution or
other financing obligation of the Transferor Member under this Agreement;
 
 (c)           the Transferee pays or reimburses the Company for all reasonable
legal, filing, and publication costs that the Company incurs in connection with
the admission of the Transferee as a Member with respect to the Transferred
Units; and
 
(d)           except in the case of a Transfer involuntarily by operation of
law, if required by the Board, the Transferee (other than a Transferee that was
a Member prior to the Transfer) shall deliver to the Company evidence of the
authority of such Person to become a Member and to be bound by all of the terms
and conditions of this Agreement, and in all cases, the Transferee and
Transferor shall each execute and deliver such other instruments as the Board
reasonably deems necessary or appropriate to effect, and as a condition to, such
Transfer, including amendments to the Certificate or any other instrument filed
with the State of Delaware or any other state or governmental authority.
 
9.6           Distributions and Allocations in Respect of Transferred Units.
 
If any Units are Transferred during any Fiscal Year in compliance with the
provisions of this SECTION 9, Profits, Losses, each item thereof, and all other
items attributable to the Transferred Units for such Fiscal Year shall be
divided and allocated between the Transferor and the Transferee by taking into
account their varying holdings of Units during the calendar year in accordance
with Code Section 706(d), using any conventions permitted by law and selected by
the Board. All distributions on or before the date of such Transfer shall be
made to the Transferor, and all distributions thereafter shall be made to the
Transferee. Solely for purposes of making such allocations and distributions,
the Company shall recognize such Transfer not later than the end of the calendar
month during which it is given notice of such Transfer, provided that, if the
Company is given notice of a Transfer at least ten (10) Business Days prior to
the Transfer, the Company shall recognize such Transfer as of the date of such
Transfer, and provided further that if the Company does not receive a notice
stating the date such Units were transferred and such other information as the
Board may reasonably require within thirty (30) days after the end of the Fiscal
Year during which the Transfer occurs, then all such items shall be allocated,
and all distributions shall be made, to the Person who, according to the books
and records of the Company, was the owner of the Units on the last day of such
Fiscal Year. None of the Company, any Manager nor any Member shall incur any
liability for making allocations and distributions in accordance with the
provisions of this Section 9.6, whether or not the Company has knowledge of any
Transfer of ownership of any Units.
 
9.7           Tag-Along Rights.
 
 (a)           If at any time (or from time to time in any 120-day period;
provided that any Permitted Transfer resulting from the settlement of a Pending
Trade shall not be considered for purposes of applying this 120-day period) a
Member (a “Tag-Along Seller”) agrees to

 
27

--------------------------------------------------------------------------------

 

 
Transfer ten percent (10%) or more of the total Units then outstanding for value
to any Permitted Transferee (other than an Affiliate of such Tag-Along Seller, a
“Tag-Along Purchaser” and such sale a “Tag-Along Sale”), then, each other Member
(each, a “Tag-Along Rightholder”) shall have the right to make an offer to sell
to such Tag-Along Purchaser, upon the terms set forth in the Tag-Along Notice, a
number of Units held by such Tag-Along Rightholder (the “Tag-Along Offered
Units”) equal to the product obtained by multiplying (i) the aggregate number of
Units intended to be sold by the Tag-Along Seller in such Tag-Along Sale by (ii)
a fraction, the numerator of which is the number of Units owned by such
Tag-Along Rightholder immediately prior to such Tag -Along Sale and the
denominator of which is the total number of Units outstanding immediately prior
to such Tag-Along Sale. Notwithstanding any other provision of this Section 9.7,
any Tag-Along Sale must satisfy the conditions set forth in Section 9.2 and
otherwise be a Permitted Transfer.
 
 (b)           The Tag-Along Seller intending to Transfer Units to a Tag-Along
Purchaser shall give written notice to each Tag-Along Rightholder of each
proposed Transfer by it that gives rise to the rights of the Tag-Along
Rightholders set forth in this Section 9.7, at least fourteen (14) days prior to
the proposed consummation of such transfer, setting forth the name of such
Tag-Along Seller, the number of Units proposed to be sold by such Tag-Along
Seller, the name and address of the proposed Tag-Along Purchaser, the proposed
amount and form of consideration and terms and conditions of payment offered by
such Tag-Along Purchaser, the percentage of Units that such Tag-Along
Rightholder may sell to such Tag-Along Purchaser (determined in accordance with
Section 9.7(a)) and the per Unit purchase price (or a reasonable estimate of the
maximum and minimum per Unit purchase price) (the “Tag-Along Notice”). The
tag-along rights provided by this Section 9.7 must be exercised by any Tag-Along
Rightholder wishing to sell its Units within seven (7) Business Days following
receipt of the Tag-Along Notice, by delivery of a written irrevocable offer (the
“Tag-Along Rightholder’s Offer”) to the Tag-Along Seller indicating such
Tag-Along Rightholder’s wish to have an amount of its Units included in the
Tag-Along Sale and specifying the number of Tag-Along Offered Units (up to the
maximum number of Tag-Along Offered Units as determined in accordance with
Section 9.7(a)) it wishes to sell, provided that any Tag-Along Rightholder may
waive its rights under this Section 9.7 prior to the expiration of such seven
(7) Business Day period by giving written notice to the Tag-Along Seller, with a
copy to the Company. Subject to the other terms herein, delivery of the
Tag-Along Rightholder’s Offer will constitute an irrevocable commitment by such
Tag-Along Rightholder to sell its Units on the terms set forth in such Tag-Along
Rightholder’s Offer. The failure of a Tag-Along Rightholder to respond within
such seven (7) Business Day period shall be deemed to be a waiver of such
Tag-Along Rightholder’s rights under this Section 9.7 with respect to the
transfer on the terms set forth in the Tag-Along Notice.
 
 (c)           The Tag-Along Seller shall attempt to obtain the inclusion in the
proposed Tag-Along Sale of the entire number of Units that the Tag-Along
Rightholders timely elect to have included in such Tag-Along Sale. If the
Tag-Along Seller is unable to obtain such inclusion of all such Units, then (i)
the number of Units to be sold in such Tag-Along Sale shall be allocated on a
pro rata basis among the Tag-Along Seller and each Tag-Along Rightholder who
shall have timely elected to participate in such Tag-Along Sale in proportion to
the total number of Units offered and eligible to be sold in the Tag-Along Sale
by each such Holder or (ii) the Tag-Along Seller shall be permitted to sell its
Units in a Tag-Along Sale provided that it

 
28

--------------------------------------------------------------------------------

 



purchases, for the same price and upon the same terms, from each Tag-Along
Rightholder who shall have timely elected to participate in such Tag-Along Sale
the number of Units that the Tag-Along Rightholder could have included in such
Tag-Along Sale (in each case calculated on a fully-diluted basis).
 
 (d)           If (i) the Tag-Along Seller has not consummated the Tag-Along
Sale within sixty (60) days of the delivery of the Tag-Along Notice (for any
reason other than the failure of a Tag-Along Rightholder to sell its Units under
this Section 9.7) or (ii) the principal terms and conditions of the Tag-Along
Sale shall change, in any material respect, from those in the Tag-Along Notice,
then the Tag-Along Notice and any Tag-Along Rightholder’s Offer shall be null
and void, and it shall be necessary for a separate Tag-Along Notice to be
furnished, and the terms and provisions of this Section 9.7 separately complied
with, in order to consummate such proposed Tag-Along Sale pursuant to this
Section 9.7; provided, however, that the Tag-Along Notice and the Tag-Along
Rightholders’ Offers shall not be null and void if the Tag-Along Seller receives
the unanimous written consent of each of the Tag-Along Rightholders agreeing to
an extension and/or revised terms. Notwithstanding any other provision of this
Section 9.7, there shall be no liability on the part of any Tag-Along Seller to
any other Member arising from the failure of any Tag-Along Seller to consummate
the Tag-Along Sale for any reason, and the decision to consummate such Tag-Along
Sale shall be in the sole discretion of the Tag-Along Seller.
 
9.8           Drag-Along Right.
 
 (a)           Upon receiving the requisite approval, pursuant to Section 6.8,
of a sale of greater than 50% of the Units then outstanding (including a
purchase by merger) to a Permitted Transferee (an “Approved Sale”), the Company
shall send written notice (the “Drag-Along Notice”) to the Members notifying
them they will be required to sell their Units in such Approved Sale.
Notwithstanding any other provision of this Section 9.8, any Approved Sale must
satisfy the conditions set forth in Section 9.2 and otherwise be a Permitted
Transfer.
 
 (b)           If the Approved Sale has not been consummated within ninety (90)
days following delivery of the Drag-Along Notice, the Drag-Along Notice shall be
null and void, each Member shall be released from his, her or its obligation
under the Drag-Along Notice and it shall be necessary for a separate Drag-Along
Notice to be furnished and the terms and provisions of this Section 9.8
separately complied with, in order to consummate such Approved Sale pursuant to
this Section 9.8.
 
9.9           Provisions Applicable to Tag-Along and Drag-Along Sales.
 
 (a)           Each Member participating in a proposed sale under Section 9.7 or
9.8 shall take or cause to be taken at the expense of the Company all such
reasonable actions consistent with the terms of this Agreement as may be
necessary or reasonably desirable in order expeditiously to consummate such sale
and any related transactions, including without limitation: executing,
acknowledging and delivering consents, assignments, waivers and other documents
or instruments; furnishing information and copies of documents reasonably
requested of it; and otherwise reasonably cooperating with the selling Members
or the Company, as the case may be, and the prospective buyer. Without limiting
the generality of the foregoing:

 
29

--------------------------------------------------------------------------------

 




 (i)          with respect to proposed Tag-Along Sales, each such participating
Member agrees to execute and deliver such agreements as may be reasonably
specified by the selling Member or the Company, as the case may be, (so long as
all Members will be subject to the same terms), including without limitation
agreements to (A) make individual customary representations, warranties,
covenants and other agreements as to, among other things, the unencumbered title
to its Units and the power, authority and legal right to transfer such Units,
(B) be severally, not jointly, liable with all other sellers (whether by
purchase price adjustment, indemnity payments or otherwise) in respect of
representations, warranties, covenants and other agreements in respect of the
Company and its subsidiaries and (C) be subject to confidentiality restrictions
in respect of the business of the Company and its subsidiaries (with the
operative provisions of such confidentiality restrictions substantially in the
form of the Confidentiality Provisions); provided, however, that, with respect
to representations, warranties and covenants of the type described in clause (B)
above, the aggregate amount of such liability will not exceed the lesser of (1)
such Member’s pro rata portion of any such liability, to be determined in
accordance with such Member’s portion of the total amount of Units included in
such sale and (2) the proceeds actually received by such Member in connection
with such sale.
 
 (ii)         with respect to a proposed sale under Section 9.8 [Drag-Along]
each such participating Member agrees to execute and deliver such agreements as
may be reasonably specified by the selling Member or the Company, as the case
may be, (so long as all Members will be subject to the same terms), including
without limitation agreements to (A) make individual representations,
warranties, covenants and other agreements that (y) are, in the case, acceptable
to Members holding at least a Super-Supermajority of the Units then outstanding
and (z) relate to, among other things, the unencumbered title to its Units and
the power, authority and legal right to transfer such Units, (B) be severally,
not jointly, liable with all other sellers (whether by purchase price
adjustment, indemnity payments or otherwise) in respect of representations,
warranties, covenants and other agreements in respect of the Company and its
subsidiaries and (C) be subject to confidentiality restrictions in respect of
the business of the Company and its subsidiaries (with the operative provisions
of such confidentiality restrictions substantially in the form of the
Confidentiality Provisions); provided, however, that, with respect to
representations, warranties and covenants of the type described in clause (B)
above, the aggregate amount of such liability will not exceed the lesser of (1)
such Member’s pro rata portion of any such liability, to be determined in
accordance with such Member’s portion of the total amount of Units included in
such sale and (2) the proceeds actually received by such Member in connection
with such sale.
 
 (b)           The closing of a sale pursuant to Section 9.7 or 9.8 will take
place at such time and place as the selling Members or the Company, as the case
may be, shall reasonably specify by notice to each participating Member. At the
closing, in the case of a sale of Units, each participating Member shall deliver
any certificates evidencing the Units to be sold by such Member, duly endorsed
in blank by the Person(s) in whose name the certificate is issued or accompanied
by a duly executed instrument of assignment separate from the certificate, free
and clear of any liens or encumbrances, against delivery of the applicable
consideration.
 
 (c)           In any sale pursuant to Section 9.7 or 9.8, the sale of Units by
the selling Members shall be made on the same terms (including, without
limitation, the per Unit price and the type of consideration to be received per
Unit or each type of security being purchased) and

 
30

--------------------------------------------------------------------------------

 




shall be subject to the same conditions, and all such selling Members shall
receive the proceeds from such sale (allocated as provided herein) at the same
time.
 
SECTION 10
REPRESENTATIONS OF MEMBERS
 
Each Member represents, warrants, agrees and acknowledges that:
 
10.1        Organization; Authority. (a) It is a corporation, limited liability
company, partnership or other entity, as applicable, duly organized or formed
and validly existing and in good standing under the laws of the jurisdiction of
its organization or formation; (b) it has all requisite corporate, limited
liability company, partnership or other entity power and authority to enter into
this Agreement, to acquire and hold its Units and to perform its obligations
hereunder; and (c) the execution, delivery and performance of this Agreement has
been duly authorized by all necessary corporate, limited liability company,
partnership or other entity action.
 
10.2        No Conflict. (a) Its execution and delivery of this Agreement and
the performance of its obligations hereunder will not (i) conflict with, result
in a breach of or constitute a default (or any event that, with notice or lapse
of time, or both, would constitute a default) or result in the acceleration of
any obligation under any of the terms, conditions or provisions of any other
agreement or instrument to which it is a party or by which it is bound or to
which any of its property or assets are subject, which conflict, breach, default
or acceleration could reasonably be expected to materially and adversely affect
the performance of its obligations hereunder, or (ii) conflict with or violate
any of the provisions of its organizational documents, or violate any statute or
any order, rule or regulation of any court or governmental or regulatory agency,
body or official, which conflict or violation could reasonably be expected to
materially and adversely affect the performance of its obligations hereunder;
and (b) it has obtained any consent, approval, authorization or order of any
court or governmental agency or body required for the execution, delivery and
performance by it of its obligations hereunder, except where the failure of such
Member to obtain any such consent, approval, authorization or order would not
materially and adversely affect the performance of such Member’s obligations
hereunder.
 
10.3        No Proceeding. There is no litigation, action, suit, investigation,
proceeding by or before any governmental authority or arbitrator pending or, to
its knowledge, threatened against such Member, which would prohibit its entering
into, or that could materially and adversely affect its ability to perform its
obligations under, this Agreement.
 
10.4        Enforceability. This Agreement is a binding agreement on the part of
such Member enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to creditors’ rights and general principles of equity.
 
10.5        Acquisition of Units. It is acquiring its Units for its own account
for investment purposes only and not with a view to the distribution or resale
thereof, in whole or in part, and agrees that it will not Transfer all or any of
its Units, or solicit offers to buy from or otherwise approach or negotiate in
respect thereof with any Person or Persons whomsoever, all or any of its

 
31

--------------------------------------------------------------------------------

 


Units in any manner that would violate or cause the Company or any Member to
violate applicable federal or state securities laws.
 
10.6        Bank Holding Company Act.
 
 (a)           If, as of the date hereof or at any time hereafter, such Member
holds five percent (5%) or more of the outstanding Units, such Member is not (a)
subject to the U.S. Bank Holding Company Act of 1956, as amended from time to
time (the “BHCA”), (b) directly or indirectly “controlled” (as that term is
defined in the BHCA) by a company that is subject to the BHCA or (c) otherwise
prohibited from owning, controlling or having the power to vote shares
representing 5% or more of the Units outstanding from time to time.
 
 (b)           If any Member that holds, from time to time, five percent (5%) or
more of the outstanding Units cannot, at any time hereafter, accurately make the
representations set forth in clause (a) of this Section 10.6, then such Member
shall be a “BHCA Member” for purposes of this Agreement including, without
limitation, Section 6.11.
 
SECTION 11
DISSOLUTION AND WINDING UP
 
11.1        Dissolution Events.
 
 (a)           Dissolution. The Company shall dissolve and shall commence
winding up and liquidating upon the first to occur of any of the following (each
a “Dissolution Event”):
 
 (i)          with the approval of a majority of the Board and Members holding
at least a Super- Supermaj ority of the Units then outstanding, to dissolve,
wind up, and liquidate the Company; or
 
 (ii)         a judicial determination that an event has occurred that makes it
unlawful, impossible or impractical to carry on the Business pursuant to Section
18-802 of the Act; or
 
 (iii)        the termination of the legal existence of the last remaining
Member of the Company or the occurrence of any other event which terminates the
continued membership of the last remaining Member of the Company in the Company
unless the Company is continued without dissolution in accordance with the Act.
 
The Members hereby agree that, notwithstanding any provision of the Act, the
Company shall not dissolve prior to the occurrence of a Dissolution Event.
 
11.2        Winding Up.
 
Upon the occurrence of a Dissolution Event, the Company shall continue solely
for the purposes of winding up its affairs in an orderly manner, liquidating its
assets, and satisfying the claims of its creditors and Members, and no Member
shall take any action that is inconsistent with, or not necessary to or
appropriate for, the winding up of the Company’s business and affairs, provided
that all covenants contained in this Agreement and obligations provided for in

 
32

--------------------------------------------------------------------------------

 


this Agreement shall continue to be fully binding upon the Members until such
time as the Property has been distributed pursuant to this Section 11.2 and the
Certificate has been canceled pursuant to the Act. The Liquidator shall be
responsible for overseeing the winding up and dissolution of the Company, which
winding up and dissolution shall, to the extent practical, be completed within
ninety (90) days of the occurrence of the Dissolution Event. The Liquidator
shall take full account of the Company’s liabilities and Property and shall
cause the Property or the proceeds from the sale thereof, to the extent
sufficient therefor, to be applied and distributed, to the maximum extent
permitted by law, in the following order:
 
(a)           First, to creditors (including Members who are creditors, to the
extent permitted by law) in satisfaction of all of the Company’s debts and other
liabilities (whether by payment or the making of reasonable provision for
payment thereof), other than liabilities for which reasonable provision for
payment has been made and liabilities for distribution to members and former
members under Section 18-601 or 18-604 of the Act;
 
(b)           Second, except as provided in this Agreement, to Members and
former Members of the Company in satisfaction of liabilities for distribution
under Section 18-601 or 18-604 of the Act; and
 
(c)           The balance, if any, to the Members pro rata based upon their
respective holdings of the Units.
 
11.3        Liquidator Distributions.
 
In the discretion of the Liquidator, a pro rata portion of the distributions
that would otherwise be made to the Members pursuant to this SECTION 11 may be:
 
(a)            distributed to a trust established for the ultimate benefit of
the Members for the purposes of liquidating Company assets, collecting amounts
owed to the Company, and paying any contingent or unforeseen liabilities or
obligations of the Company. The assets of any such trust shall be distributed to
the Members from time to time, in the reasonable discretion of the Liquidator,
in the same proportions as the amount distributed to such trust by the Company
would otherwise have been distributed to the Members pursuant to Section 11.2;
or
 
(b)            withheld to provide a reasonable reserve for Company liabilities
(contingent or otherwise) and to reflect the unrealized portion of any
installment obligations owed to the Company, provided that such withheld amounts
shall be distributed to the Members as soon as practicable.
 
11.4        Deemed Distribution and Recontribution.
 
Notwithstanding any other provision of this SECTION 11, in the event the Company
is liquidated within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g) but
no Dissolution Event has occurred, the Property shall not be liquidated, the
Company’s debts and other liabilities shall not be paid or discharged, and the
Company’s affairs shall not be wound up. Instead, solely for federal income tax
purposes and state income tax purposes, if applicable, the Company shall be
deemed to have distributed the Property in-kind to the Members, who shall be
deemed to have taken subject to all debts of the Company and other liabilities
all in accordance

 
33

--------------------------------------------------------------------------------

 


with their respective Capital Accounts. Immediately thereafter, the Members
shall be deemed to have recontributed the Property in-kind to the Company, which
shall be deemed to have taken subject to all such liabilities.
 
11.5        Rights of Members.
 
Except as otherwise provided in this Agreement, each Member shall look solely to
the Property of the Company for the return of its Capital Contribution and has
no right or power to demand or receive Property other than cash from the
Company. If the assets of the Company remaining after payment or discharge of
the debts or liabilities of the Company are insufficient to return such Capital
Contribution, except as otherwise provided in this Agreement, the Members shall
have no recourse against the Company, any Manager or any other Member.
 
11.6        Notice of Dissolution/Termination.
 
 (a)           In the event (i) a Dissolution Event occurs or (ii) an event
occurs that would, but for provisions of Section 11. 1, result in a dissolution
of the Company, the Board shall, within thirty (30) days thereafter, provide
written notice thereof to each of the Members and, in the event set forth in
clause (i) above, to all other parties with whom the Company regularly conducts
business (as determined in the discretion of the Board) and shall publish notice
thereof in a newspaper of general circulation in each place in which the Company
regularly conducts business (as determined in the discretion of the Board).
 
 (b)           Upon completion of the distribution of the Company’s Property as
provided in this SECTION 11, and the Liquidator causing the filing of the
Certificate of Cancellation pursuant to Section 18-203 of the Act and taking all
such other actions as may be necessary to terminate the Company, the Company
shall be terminated.
 
11.7        Allocations During Period of Liquidation.
 
Except as otherwise provided in Section 11.2, during the period commencing on
the first day of the year during which a Dissolution Event occurs and ending on
the date on which all of the assets of the Company have been distributed to the
Members pursuant to Section 11. 2, the Members shall continue to share Profits,
Losses, gain, loss and other items of Company income, gain, loss or deduction in
the manner provided in SECTION 3.
 
11.8        Character of Liquidating Distributions.
 
All payments made in liquidation of the interest of a Member in the Company
shall be made, to the maximum extent permitted by the Code, in exchange for the
interest of such Member in Property pursuant to Code Section 736(b)(1),
including the interest of such Member in Company goodwill.
 
11.9        The Liquidator.
 
 (a)           Definition. The “Liquidator” means a Person appointed by the
Board to oversee the liquidation of the Company.

 
34

--------------------------------------------------------------------------------

 


 (b)           Fees. The Company is authorized to pay a reasonable fee to the
Liquidator for its services performed pursuant to this SECTION 11 and to
reimburse the Liquidator for its reasonable costs and expenses incurred in
performing those services.
 
 (c)           Indemnification. The Company shall, to the fullest extent
permitted by law, indemnify, save harmless, and pay all judgments and claims
against such Liquidator or any officers, directors, agents or employees of the
Liquidator relating to any liability or damage incurred by reason of any act
performed or omitted to be performed by the Liquidator, or any officers,
directors, agents or employees of the Liquidator in connection with the
liquidation of the Company, including reasonable attorneys’ fees incurred by the
Liquidator, officer, director, agent or employee in connection with the defense
of any action based on any such act or omission, which attorneys’ fees may be
paid as incurred, except to the extent such liability or damage is caused by the
fraud, intentional misconduct of, or a knowing violation of the laws by the
Liquidator which was material to the cause of action.
 
11.10      Form of Liquidating Distributions.
 
For purposes of making distributions required by Section 11. 2, the Liquidator
may determine whether to distribute all or any portion of the Property in-kind
or to sell all or any portion of the Property and distribute the proceeds
therefrom. In the case of an in-kind distribution of the Property, the Capital
Accounts of the Members shall be adjusted in accordance with Section
1.704-1(b)(2)(iv)(e)(1) of the Regulations to reflect the manner in which the
unrealized income, gain, loss and deduction inherent in the Property (that has
not previously been reflected in the Capital Accounts) would be allocated among
the Members if there were a taxable disposition of the Property for its fair
market value (taking into account Code Section 7701(g)) on the date of the
distribution.
 
SECTION 12
INDEMNIFICATION
 
12.1         General.
 
 (a)           The Company, its receiver or its trustee, shall indemnify, to the
fullest extent permitted by law, defend and save harmless each of the Members
and each Manager, and their respective control persons, and the officers of the
Company (each, an “Indemnitee”) who was or is a party or is threatened to be
made a party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (other than an action
by or in the right of the Company) by reason of the fact that the Person is or
was a Member or Manager, or their control persons, or an officer of the Company,
or is or was serving at the request of the Company as a manager, director,
officer, employee or agent of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including attorneys' fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by the Person in connection with such action,
suit or proceeding, other than such expenses, judgments, fines and amounts
arising from the gross negligence or willful misconduct of such Indemnitee.

 
35

--------------------------------------------------------------------------------

 


 (b)           The Company, its receiver or its trustee, shall indemnify, to the
fullest extent permitted by law, defend and save harmless each Indemnitee who
was or is a party or is threatened to be made a party to any threatened, pending
or completed action or suit by or in the right of the Company to procure a
judgment in its favor by reason of the fact that the Person is or was a by
reason of the fact that the Person is or was a Member or Manager, or their
control persons, or an officer of the Company, or is or was serving at the
request of the Company as a manager, director, officer, employee or agent of
another limited liability company, corporation, partnership, joint venture,
trust or other enterprise against expenses (including reasonable attorneys'
fees) actually and reasonably incurred by the Person in connection with the
defense or settlement of such action or suit and except that no indemnification
shall be made in respect of any claim, issue or matter (i) arising from the
gross negligence or willful misconduct of such Indemnitee or (ii) as to which
such Person shall have been adjudged to be liable to the Company, unless and
only to the extent that the Court of Chancery or the court in which such action
or suit was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, such
Person is fairly and reasonably entitled to indemnity for such expenses that the
Court of Chancery or such other court may deem proper.
 
 (c)           The Company may purchase and pay for insurance as would be
customary for any Person engaging in a similar business.
 
 (d)           Any indemnification may be made by the Company only as authorized
in Section 12.1(a), only if authorized in the specific case by (i) the Board
(excluding any Manager that is an Indemnitee) and (ii) Members (excluding the
Indemnitee and his, her or its Affiliates, as applicable) holding at least a
Supermajority of the Units then outstanding, provided that if the Company
refuses or is unable to so indemnify the Indemnitee, within thirty (30) days
after a written claim has been received by the Company, the Indemnitee may at
any time thereafter initiate proceedings against the Company pursuant to Section
13.10 to recover the unpaid amount of the claim and, if successful, in whole or
in part, the Indemnitee shall be entitled to be paid also the expense of
prosecuting such proceeding. The Company may assert as a defense to any such
action that the Indemnitee has not met the standards of conduct set forth herein
for the Company to indemnify the Indemnitee for the amount claimed.
 
 (e)           Notwithstanding the foregoing, to the extent a present or former
Member or officer has been successful on the merits or otherwise in defense of
any action, suit or proceeding referred to in subsections (a) or (b) or in
defense of any claim, issue or matter therein, such Indemnitee shall be
indemnified, to the fullest extent permitted by law, against cost, expenses
(including attorneys' fees), loss and damage actually and reasonably incurred by
the Indemnitee in connection therewith.
 
12.2        Advancement of Expenses.
 
The Company shall advance, to the extent funds are available or can be provided
on behalf of the Company by PEH or any Plant LLC (subject to the restrictions
contained in the Credit Agreement), all expenses incurred by an Indemnitee in
connection with the investigation, defense, settlement or appeal of any civil or
criminal action or proceeding referenced in Section 12.1. The Indemnitee shall
repay such amounts advanced only if, and to the extent that, it shall ultimately
be determined that such Indemnitee is not entitled to be indemnified by the

 
36

--------------------------------------------------------------------------------

 


Company as authorized hereby. The advances able to be made hereunder shall be
paid by the Company to the Indemnitee within ten (10) days following delivery of
a reasonable written request therefor by the Indemnitee to the Company.
 
SECTION 13
MISCELLANEOUS
 
13.1        Notices.
 
Any notice, payment, demand, or communication required or permitted to be given
by any provision of this Agreement shall be in writing and shall be deemed to
have been delivered, given, and received for all purposes (i) if delivered
personally to the Person or to an officer of the Person to whom the same is
directed, or (ii) when the same is actually received, if sent either by
registered or certified mail, postage and charges prepaid, or by facsimile or
electronic mail, if (y) delivery by electronic mail is permitted by such Person
(which it shall be, unless otherwise indicated on such Person’s signature page
hereto) and (z) either (A) telephonic or electronic confirmation of delivery is
obtained or (B) such facsimile or electronic mail is followed by a hard copy of
the communication sent promptly thereafter by registered or certified mail,
postage and charges prepaid, in each case addressed as follows, or to such other
address as such Person may from time to time specify by notice to the Company:
(a) if to the Company, to c/o JT Miller Group LLC, 777 Campus Commons Road #200,
Sacramento, CA, 95825, facsimile 916.565.7423, jtm@jtmillergroup.com; and (b) if
to any of the Members, to the notice address listed on such Member’s signature
page to this Agreement, or such updated address of which such Member has
notified the Company pursuant to Section 2.6.
 
13.2        Binding Effect.
 
 (a)            Except as otherwise provided in this Agreement, every covenant,
term, and provision of this Agreement shall be binding upon and inure to the
benefit of the Members and their respective successors, Transferees, and
assigns.
 
 (b)            Except as expressly set forth in SECTION 12, nothing herein
expressed or implied is intended to confer upon any Person, other than the
parties hereto or their respective permitted assigns, successors, heirs and
legal representatives, any rights, remedies, obligations or liabilities under or
by reason of this Agreement.
 
13.3        Construction.
 
 (a)           Every covenant, term, and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any party.
 
 (b)           Many of the terms of this Agreement are intended to alter or
extend provisions of the Act as they may apply to the Company or the Members. To
the extent permitted by the Act, it is intended that the provisions of this
Agreement shall override the provisions of the Act to the extent of any
inconsistency or contradiction between them. Any failure of this Agreement to
mention or specify the relationship of such terms to provisions of the Act that
may affect the scope or application of such terms shall not be construed to mean
that any such term is not intended to be an operating agreement provision
authorized or permitted by the

 
37

--------------------------------------------------------------------------------

 



Act or which in whole or in part alters, extends or supplants provisions of the
Act as may be allowed thereby.
 
13.4        Time.


In computing any period of time pursuant to this Agreement, the day of the act,
event or default from which the designated period of time begins to run shall
not be included, but the time shall begin to run on the next succeeding day. The
last day of the period so computed shall be included, unless it is a Saturday,
Sunday or legal holiday, in which event the period shall run until the end of
the next day which is not a Saturday, Sunday or legal holiday.
 
13.5        Headings.
 
Section and other headings contained in this Agreement are for reference
purposes only and are not intended to describe, interpret, define, or limit the
scope, extent, or intent of this Agreement or any provision hereof.
 
13.6        Severability.
 
Except as otherwise provided in the succeeding sentence, every provision of this
Agreement is intended to be severable, and, if any term or provision of this
Agreement is illegal or invalid for any reason whatsoever, such illegality or
invalidity shall not affect the validity or legality of the remainder of this
Agreement. The preceding sentence of this Section 13.6 shall be of no force or
effect if the consequence of enforcing the remainder of this Agreement without
such illegal or invalid term or provision would be to cause any Member to lose
the material benefit of its economic bargain.
 
13.7        Incorporation by Reference.
 
Every exhibit, appendix, schedule, and other addendum attached to this Agreement
and referred to herein is incorporated in this Agreement by reference unless
this Agreement expressly otherwise provides.
 
13.8        Variation of Terms.
 
All terms and any variations thereof shall be deemed to refer to masculine,
feminine, or neuter, singular or plural, as the identity of the Person or
Persons may require.
 
13.9        Governing Law.
 
The laws of the State of Delaware shall govern the validity of this Agreement,
the construction of its terms, and the interpretation of the rights and duties
arising hereunder, without regard to its conflicts of laws provisions.
 
13.10      Submission to Jurisdiction; Waiver of Jury Trial and Venue.
 
 (a) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS

 
38

--------------------------------------------------------------------------------

 




PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
 
 (b)           WAIVER OF JURY TRIAL AND VENUE. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, (i)
ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR AND (ii)
ANY OBJECTION THAT SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY
COURT REFERRED TO IN SECTION 13.10(a). EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
 
 (c)           Service of Process. Each party hereto agrees (i) that service of
process may be effectuated by mailing a copy of the summons and complaint, or
other pleading, by certified mail, return receipt requested, in accordance with
Section 13.1 and (ii) to vote its Units to cause the Company at any time to make
the consents, agreements and waivers contained in this Section 13.10 in respect
of any action or proceeding against the Company by any Member.
 
13.11      Counterpart Execution.
 
This Agreement may be executed in any number of counterparts with the same
effect as if all of the Members had signed the same document. All counterparts
shall be construed together and shall constitute one agreement. This Agreement
and any amendments hereto, to the extent signed and delivered by means of a
facsimile machine or electronic transmission (including a PDF file), shall be
treated in all manner and respects as an original Agreement and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. No party hereto shall raise the use
of a facsimile machine or electronic transmission to deliver a signature or the
fact that any signature was transmitted or communicated through the use of a
facsimile machine or electronic transmission as a defense to the formation of a
contract and each such party forever waives any such defense.
 
13.12      Specific Performance.

 
39

--------------------------------------------------------------------------------

 




Each Member agrees with the other Members that the other Members would be
irreparably damaged if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that monetary damages would not
provide an adequate remedy in such event. Accordingly, it is agreed that, to the
fullest extent permitted by law, in addition to any other remedy to which the
nonbreaching Members may be entitled, at law or in equity, the nonbreaching
Members shall be entitled to seek injunctive relief to prevent breaches of the
provisions of this Agreement and specifically to enforce the terms and
provisions hereof in any action instituted in any court of the United States or
any state thereof having subject matter jurisdiction thereof.
 
13.13      No Third Party Beneficiaries.
 
It is understood and agreed among the parties that this Agreement and the
covenants made herein are made expressly and solely for the benefit of the
parties hereto (including any Person admitted to the Company as provided in
Section 2.2), and that no other Person, other than an Indemnitee under Section
12.1, shall be entitled or be deemed to be entitled to any benefits or rights
hereunder, nor be authorized or entitled to enforce any rights, claims or
remedies hereunder or by reason hereof.
 
13.14       Entire Agreement.
 
This Agreement contains the entire understanding and agreement among the Members
with respect to the subject matter hereof, and supersedes all prior agreements
and all contemporaneous oral agreements. Other than the Credit Agreement (and
the documents executed and delivered pursuant thereto and in connection
therewith) and the Call Option Agreement, there are no other agreements,
understandings, representations or warranties among the Members.
 
 
*   *   *

 
40

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed and entered into this Agreement as
of the day first above set forth.
 
 
[MEMBER]
 
By: ___________________________
Name:
Title:
 
 
Notice Address:
 
Name: ____________________________
 
Address: _________________________
_________________________________
Facsimile: _________________________
Email: ____________________________
 
 
 
Signature Page

--------------------------------------------------------------------------------

 
 
 
APPENDIX I
 
DEFINED TERMS
 
“Act” means the Delaware Limited Liability Company Act, 6 Del. C. §18-101 et
seq., as amended from time to time (or any corresponding provisions of
succeeding law).
 
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:
 
(i) Credit to such Capital Account any amounts which such Member is deemed to be
obligated to restore pursuant to the penultimate sentences in Sections
1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations; and
 
(ii) Debit to such Capital Account the items described in Sections 1.704-
1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6) of the
Regulations.
 
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.
 
“Affiliate” means with respect to a Person, any Person directly or indirectly
controlling, controlled by, or under common control with such Person. For the
purposes of this definition, the terms “controlling,” “controlled by” or “under
common control” means the possession, directly or indirectly, of the power to
direct or cause the direction of management or policies (whether through
ownership of securities or any partnership or other ownership interest, by
contract or otherwise) of a Person.
 
“Agreement” means this Amended and Restated Limited Liability Company Agreement
of New PE Holdco LLC, including the Appendices , Exhibits and any Schedules
attached hereto, as the same shall be amended from time to time. Words such as
“herein,” “hereinafter,” “hereof,” “hereto” and “hereunder” refer to this
Agreement as a whole, unless the context otherwise requires.
 
“Approved Sale” has the meaning set forth in Section 9.8(a).
 
“Asset Management Agreement” means that certain Asset Management Agreement,
dated as of the Effective Date, by and among Pacific Ethanol, Inc., PEH and each
of the Plant LLCs (as it may be further amended, restated or otherwise modified
from time to time) or any successor or replacement asset management agreement.
 
“Associated Lender” means the lender under the Credit Agreement that is an
Affiliate of an initial Member or has otherwise designated a Member for purposes
of this Agreement, as indicated on Appendix II hereto.
 
 
 
Appendix I, pg. 1

--------------------------------------------------------------------------------

 
 
“Assumed Tax Rate” means the highest combined federal and state tax rate on
corporations, applicable to any Member, after giving effect to the maximum
amount of state income tax deductible for federal income tax purposes.
 
“BHCA” has the meaning set forth in Section 10.6(a).
 
“BHCA Member” has the meaning set forth in Section 10.6(b).
 
“Board” has the meaning set forth in Section 5.1(a).
 
“Board Election” has the meaning set forth in Section 5.2(b).
 
“Budgets” has the meaning set forth in Section 5.6(b).
 
“Business” has the meaning set forth in Section 1.3(a).
 
“Business Day” means a day of the year, other than a Saturday or Sunday, on
which banks are not required or authorized to close in New York, New York.
 
“Call Option” has the meaning assigned to such term in the Call Option
Agreement.
 
“Call Option Agreement” means that certain Call Option Agreement, dated as of
the Effective Date, by and among the Company, Pacific Ethanol, Inc. and the
Members party thereto, whereby such Members have granted to Pacific Ethanol,
Inc. an option to purchase all or some portion of their respective Units, as set
forth therein and as governed by the terms thereof.
 
“Call Option Counterparty” means Pacific Ethanol, Inc. under, and in its
capacity as a party to, the Call Option Agreement.
 
“Capital Account” means, with respect to any holder of Units, the capital
account established and maintained in accordance with the following provisions:
 
(i) the Capital Account of each Member shall initially be credited with the
amount of such Member’s Original Capital Contribution;
 
(ii) thereafter, to each Member’s Capital Account there shall be credited (A)
the amount of money and the Gross Asset Value of any Property contributed by the
Member with respect to Units pursuant to any provision of this Agreement, (B)
such Member’s distributive share of Profits and any items in the nature of
income or gain to the extent allocated pursuant to SECTION 3 to holders of
Units, and (C) the amount of any Company liabilities assumed by such Member or
which are secured by any Property distributed to such Member with respect to its
Units; and
 
(iii) to each Member’s Capital Account there shall be debited (A) the amount of
money and the Gross Asset Value of any Property distributed to such Member with
respect to its Units pursuant to any provision of this Agreement, (B) such
Member’s distributive share of Losses and any items in the nature of expenses or
losses to the extent allocated pursuant to SECTION 3 with respect to such
Member’s Units, and (C) the amount of any liabilities of such Member assumed by
the Company or which are secured by any Property contributed by such Member to
the Company with respect to its Units.
 
 
Appendix I, pg. 2

--------------------------------------------------------------------------------

 
“Capital Contributions” means, with respect to any Member, the amount of money
and the initial Gross Asset Value of any Property (other than money) contributed
to the Company with respect to Units.
 
“Certificate” means the certificate of formation filed with the Secretary of
State of the State of Delaware pursuant to the Act to form the Company, as
originally executed and amended, modified, supplemented or restated from time to
time, as the context requires.
 
“Chief Operating Officer” has the meaning set forth in Section 5.4(a).
 
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.
 
“Company” has the meaning set forth in the preamble to this Agreement.
 
“Company Minimum Gain” has the meaning set forth in Section 1.704-2(d) of the
Regulations.
 
“Confidentiality Provisions” has the meaning set forth in Section 5.5(d).
 
“Credit Agreement” means that certain Credit Agreement, dated as of the
Effective Date, by and among PEH, the Plant LLCs, the lenders party thereto,
WestLB AG, New York Branch, as administrative agent and collateral agent, and
Amarillo National Bank, as accounts bank.
 
“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable with respect to an
asset for such Fiscal Year, except that if the Gross Asset Value of an asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such Fiscal Year, Depreciation shall be an amount which bears the same ratio
to such beginning Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such Fiscal Year bears to
such beginning adjusted tax basis; provided, however, that if the adjusted basis
for federal income tax purposes of an asset at the beginning of such Fiscal Year
is zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the Board.
 
“Designated Manager” has the meaning set forth in Section 5.2(c).
 
“Designating Member” has the meaning set forth in Section 5.2(c).
 
 “Dissolution Event” has the meaning set forth in Section 11.1(a).
 
“Distributable Cash” means cash that is available for distribution to the
Members, as determined by the Board, provided that no cash shall be
Distributable Cash, if distribution of such cash is not permitted under the Act.
 
 
Appendix I, pg. 3

--------------------------------------------------------------------------------

 
“Drag-Along Notice” has the meaning set forth in Section 9.8(a).   
 
“Effective Date” has the meaning set forth in the preamble.
 
“Exit Facility Lender” has the meaning assigned to such term in the
Reorganization Plan.
 
“Exit Facility Member” means any Member that is, or whose Associated Lender is,
an Exit Facility Lender.
 
“Exit Facility Sub-Capital Account” means, with respect to any Exit Facility
Member, the portion of the Capital Account (if any) of such Member resulting
from such Member receiving Units in its capacity as an Exit Facility Member in
accordance with Section 6.02(a) of the Reorganization Plan.
 
“Fiscal Year” means the calendar year, unless the Company is required to have a
different fiscal year for federal income tax purposes. The Company shall have
the same Fiscal Year for financial and partnership accounting purposes.
 
“Gross Asset Value” means with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:
 
(i) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset, as determined by the
Board;
 
(ii) The Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross fair market values (taking Code Section 7701(g) into
account, as determined by the Board) as of the following times: (A) the
acquisition of an additional interest in the Company by any new or existing
Member in exchange for more than a de minimis Capital Contribution; (B) the
distribution by the Company to a Member of more than a de minimis  amount of
Company property as consideration for an interest in the Company; and (C) the
liquidation of the Company within the meaning of Regulations Section
1.704-1(b)(2)(ii)(g), provided that an adjustment described in clauses (A) and
(B) of this paragraph shall be made only if the Board reasonably determines that
such adjustment is necessary to reflect the relative economic interests of the
Members in the Company;
 
(iii) The Gross Asset Value of any item of Company assets distributed to any
Member shall be adjusted to equal the gross fair market value (taking Code
Section 7701(g) into account) of such asset on the date of distribution as
determined by the Board; and
 
(iv) The Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m) and subparagraph (vi) of the definition
of “Profits” and “Losses” or Section 3.2(c) ; provided, however, that Gross
Asset Values shall not be adjusted pursuant to this subparagraph (iv) to the
extent that an adjustment pursuant to subparagraph (ii) is required in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subparagraph (iv).
 
 
Appendix I, pg. 4

--------------------------------------------------------------------------------

 
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (ii) or (iv), such Gross Asset Value shall thereafter be adjusted
by the Depreciation taken into account with respect to such asset, for purposes
of computing Profits and Losses.
 
“Indemnitee” has the meaning set forth in Section 12.1(a).
 
“Joinder Agreement” means a Joinder Agreement in the form of Exhibit A attached
to this Agreement.
 
“Liquidator” has the meaning set forth in Section 11.9(a).
 
“Losses” has the meaning set forth in the definition of “Profits” and “Losses.”
 
“Management Company” means the company employed pursuant to the Asset Management
Agreement to provide management services to the Company, PEH and/or any Plant
LLC.
 
“Manager” has the meaning set forth in Section 5.2(a).
 
“Member” means a Person who is issued Units, or, if applicable, a Person who has
become a substituted Member pursuant to the terms of this Agreement, provided
that such Person has not ceased to be a Member pursuant to this Agreement or the
Act.
 
“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” in Section 1.704-2(b)(4) of the Regulations.
 
“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Section 1.704-2(i)(3) of the Regulations.
 
“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Sections 1.704-2(i)(1) and 1.704-2(i)(2) of the
Regulations.
 
“Non-Exit Facility Sub-Capital Account” means, with respect to any Member, the
portion of the Capital Account (if any) of such Member that is not an Exit
Facility Sub-Capital Account.
 
“Nonrecourse Deductions” has the meaning set forth in Section 1.704-2(b)(1) of
the Regulations.
 
“Nonrecourse Liability” has the meaning set forth in Section 1.704-2(b)(3) of
the Regulations.
 
“Original Capital Contribution” has the meaning set forth in Section 2.3(a).
 
“PEH” has the meaning set forth in the recitals to this Agreement.
 
 
Appendix I, pg. 5

--------------------------------------------------------------------------------

 
“Pending Trade” means a sale of the debt obligations arising under the
Prepetition Credit Agreement (as defined in the Reorganization Plan), which sale
was pending prior to the Effective Date (in accordance with the evidence of such
pendency delivered to the Prepetition Agent (as defined in the Reorganization
Plan), which evidence is satisfactory to the Prepetition Agent in its sole
discretion).
 
“Permitted Transfer” has the meaning set forth in Section 9.1.
 
“Permitted Transferee” means (i) with respect to any Member, an Affiliate
thereof, (ii) a Person who is a Member at the time of the Transfer, (iii) the
Call Option Counterparty in connection with the exercise of the Call Option or
(iv) a “qualified institutional buyer” (as such term is defined in Rule 144A of
the Securities Act of 1933, as amended from time to time (or any corresponding
provisions of succeeding law)).
 
“Person” means any individual, partnership (whether general or limited), limited
liability company, corporation, trust, estate, association, nominee or other
entity.
 
“Plant LLCs” has the meaning set forth in the recitals to this Agreement.
 
“Plants” has the meaning set forth in the recitals to this Agreement.
 
“Profits” and “Losses” mean, for each Fiscal Year, an amount equal to the
Company’s taxable income or loss for such Fiscal Year, determined in accordance
with Code Section 703(a) (for this purpose, all items of income, gain, loss, or
deduction required to be stated separately pursuant to Code Section 703(a)(1)
shall be included in taxable income or loss), with the following adjustments
(without duplication):
 
(i) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition of “Profits” and “Losses” shall be added to such taxable income or
loss;
 
(ii) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses pursuant to this definition of “Profits” and “Losses” shall be
subtracted from such taxable income or loss;
 
(iii) In the event the Gross Asset Value of any Company asset is adjusted
pursuant to subparagraphs (ii) or (iii) of the definition of Gross Asset Value,
the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the Gross Asset Value of the asset) or an item of loss (if
the adjustment decreases the Gross Asset Value of the asset) from the
disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses;
 
(iv) Gain or loss resulting from any disposition of Property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the Property disposed of,
notwithstanding that the adjusted tax basis of such Property differs from its
Gross Asset Value;
 
 
Appendix I, pg. 6

--------------------------------------------------------------------------------

 
(v) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year, computed in
accordance with the definition of Depreciation;
 
(vi) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) is required, pursuant to Regulations Section
1.704-(b)(2)(iv)(m)(4), to be taken into account in determining Capital Accounts
as a result of a distribution other than in liquidation of a Member’s interest
in the Company, the amount of such adjustment shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis) from the disposition of such asset and shall be
taken into account for purposes of computing Profits or Losses; and
 
(vii) Notwithstanding any other provision of this definition, any items which
are specially allocated pursuant to Section 3.1(b), Section 3.2 or Section 3.3
shall not be taken into account in computing Profits or Losses.
 
The amounts of the items of Company income, gain, loss or deduction available to
be specially allocated pursuant to Sections 3,1(b), 3.2 and 3.3 shall be
determined by applying rules analogous to those set forth in subparagraphs (i)
through (vi) above.
 
“Property” means all real and personal property acquired by the Company,
including cash, and any improvements thereto, and shall include both tangible
and intangible property.
 
“Record Date” has the meaning set forth in Section 2.7.
 
“Regulations” means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such regulations are amended from time to time.
 
“Regulatory Allocations” has the meaning set forth in Section 3.3.
 
“Reorganization Plan” has the meaning set forth in the recitals to this
Agreement.
 
“Roll-Up Corporation” has the meaning set forth in Section 8.2(a).
 
“Supermajority” has the meaning set forth in Section 6.8(c).
 
“Super-supermajority” has the meaning set forth in Section 2.3(b).
 
“Tag-Along Notice” has the meaning set forth in Section 9.7(b).
 
“Tag-Along Offered Units” has the meaning set forth in Section 9.7(a).
 
“Tag-Along Purchaser” has the meaning set forth in Section 9.7(a).
 
“Tag-Along Rightholder” has the meaning set forth in Section 9.7(a).
 
“Tag-Along Rightholder’s Offer” has the meaning set forth in Section 9.7(b).
 
“Tag-Along Sale” has the meaning set forth in Section 9.7(a).
 
 
Appendix I, pg. 7

--------------------------------------------------------------------------------

 
“Tag-Along Seller” has the meaning set forth in Section 9.7(a).
 
“Tax Matters Member” has the meaning set forth in Section 7.3(a).
 
“Term Loans” has the meaning assigned to such term in the Credit Agreement.
 
“Transfer” means, as a noun, any voluntary or involuntary transfer, sale, pledge
or hypothecation or other disposition and, as a verb, voluntarily or
involuntarily to transfer, sell, pledge or hypothecate or otherwise dispose of.
“Transferred,”“Transferor” and “Transferee” shall have comparable meanings.
 
“Unit Certificate” has the meaning set forth in Section 2.5(b).
 
“Units” has the meaning set forth in Section 2.1(a).
 


 
 
 
 
 
 
 
 
 
Appendix I, pg. 8

--------------------------------------------------------------------------------

 
EXHIBIT A
 
FORM OF JOINDER
 
JOINDER AGREEMENT
 
This JOINDER AGREEMENT dated as of [, 20 ] (the “Joinder Agreement”) is made and
entered into by [ ], a [ ] (the “New Member”), pursuant to that certain Limited
Liability Company Agreement of New PE Holdco LLC, dated as of June 29, 2010 (as
such agreement may be amended, supplemented or otherwise modified, renewed or
replaced from time to time, the “LLC Agreement”). Capitalized terms used but not
defined herein has the meanings given to such terms in the LLC Agreement.
 
W I T N E S S E T H
 
The New Member desires to purchase or become a transferee of the Units described
on Schedule 1 hereto (the “Transferred Units”) and to be admitted as a Member of
New PE Holdco LLC, a Delaware limited liability company (the “Company”), as of
the date first set forth above. Pursuant to Section 2.2 of the LLC Agreement,
the New Member is required to execute this Joinder Agreement.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Member
hereby agrees as follows:
 
1.             Joinder and Assumption.
 
(a) The New Member hereby confirms that it has assumed, and hereby agrees to
perform and observe, each and every one of the covenants, rights, promises,
agreements, terms, conditions, obligations, appointments, duties and liabilities
applicable to a Member of the Company under the LLC Agreement. By virtue of the
foregoing, the New Member hereby accepts and assumes any liability of a Member
of the Company related to each covenant or obligation of a Member of the Company
in the LLC Agreement. Upon the execution of this Joinder Agreement, the New
Member is hereby admitted to the Company as a Member of the Company.
 
(b) As of the date hereof, all references to the term “Member” in the LLC
Agreement or in any document or instrument executed and delivered or furnished,
or to be executed and delivered or furnished, in connection therewith shall be
deemed to be references to, and shall include, the New Member.
 
 
 
Exhibit A -1

--------------------------------------------------------------------------------

 
2.             New Member Representations and Warranties. The New Member hereby
represents and warrants to the Company that the New Member has the requisite
power and authority to enter into this Joinder Agreement and to perform its
obligations hereunder and under the LLC Agreement. The New Member has the power
and authority to execute, deliver and perform the obligations imposed on it
under the LLC Agreement and this Joinder Agreement and to consummate the
transactions contemplated by the LLC Agreement and this Joinder Agreement. No
other proceedings, consents, approvals, registrations or filings on the part of
the New Member are necessary to authorize the execution, delivery or performance
of this Joinder Agreement, the transactions contemplated hereby or the
performance of its obligations under the LLC Agreement or this Joinder
Agreement. This Joinder Agreement has been duly executed and delivered by the
New Member. This Joinder Agreement and the LLC Agreement each constitutes a
legal, valid and binding obligation of the New Member enforceable against it in
accordance with its terms, subject to the enforcement of remedies, applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and to general principles of equity.
 
3.             Covenants of the Company.
 
(a) The Company will treat the New Member as the owner of such Units from the
date hereof.
 
(b) The Company will allocate to the New Member the distributive share of
membership income, gain, loss, deduction, and credit associated with such Units
for the entire period during which the New Member is the holder of the Units on
the records of the Company.
 
4.             Further Assurances. At any time and from time to time, upon the
Company’s request and at the sole expense of the New Member, the New Member will
promptly and duly execute and deliver any and all further instruments and
documents and take such further action as the Company reasonably deems necessary
to effect the purposes of this Joinder Agreement.
 
5.             Binding Effect. This Joinder Agreement shall be binding upon the
New Member and shall inure to the benefit of the Company and its Members and
their respective successors and assigns.
 
6.             GOVERNING LAW. THIS JOINDER AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF DELAWARE APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN THE STATE OF DELAWARE.
 
 
 
Exhibit A -2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the date first above
written.
 
 

 
[NEW MEMBER]
         
 
By:
/s/        Name:        Title:   

 
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit A -3

--------------------------------------------------------------------------------

 
 
 

  COMPANY          
NEW PE HOLDCO LLC,
   
a Delaware limited liability company
         
 
By:
/s/        Name:        Title:   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit A -4

--------------------------------------------------------------------------------

 
SCHEDULE 1
 
Acquired Units
 
 
Class of Units:
 
Number of Units:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit A -5

--------------------------------------------------------------------------------

 
EXHIBIT B
 
FORM OF CERTIFICATE
 
[See attached]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit B

--------------------------------------------------------------------------------

 
 
CERTIFICATE EVIDENCING UNITS OF
 
NEW PE HOLDCO LLC
(Pursuant to Section 18-702(c) of the Delaware Limited Liability Company Act)
 
 
 

Certificate No.: C-XX  Units Issued: XX

 
                                                                     
THIS CERTIFIES THAT __________________________, is the registered holder
of ___________(____)Units of New PE Holdco LLC (the "Company") transferable only
on the books of the Company by the holder hereof, in person or by a duly
authorized attorney, upon surrender of this Certificate properly endorsed and
accompanied by a properly executed application for transfer of one or more of
the Units represented by this Certificate, subject to certain restrictions
contained in the Limited Liability Company Agreement of New PE Holdco LLC, dated
as of June 29, 2010.
 
IN WITNESS WHEREOF, this Certificate has been signed by a duly authorized
representative of the Company as of  __________________.
 
[___________ ]
 
BY:___________________________            
NAME:
TITLE:
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
FOR VALUE RECEIVED, THE UNDERSIGNED DOES HEREBY SELL, ASSIGN, AND TRANSFER UNTO
________________ ___________(_____) UNITS EVIDENCED BY THIS CERTIFICATE AND DOES
HEREBY IRREVOCABLY CONSTITUTE AND APPOINT  AS ITS ATTORNEY-IN-FACT WITH FULL
POWER OF SUBSTITUTION TO TRANSFER THE SAME ON THE BOOKS OF THE COMPANY.
 
DATE: __________, _____
 
NOTE: THE SIGNATURE MUST CORRESPOND WITH THE NAME AS WRITTEN UPON THE FACE OF
THIS CERTIFICATE IN EVERY PARTICULAR, WITH NO ALTERATION, ENLARGEMENT OR CHANGE.

 
IN PRESENCE OF:______________________________
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED PURSUANT
TO THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAW, AND SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
UNLESS THE SAME ARE REGISTERED AND QUALIFIED IN ACCORDANCE WITH THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR IN THE OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY SUCH REGISTRATION AND QUALIFICATION ARE NOT
REQUIRED.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
 
CONFIDENTIALITY PROVISIONS
 
[This Confidentiality Agreement (the “Agreement”) is entered into as of [Date]
by and between [entity name] (“[Party A]”), and [entity name] (the “[Party B]”;
together with the [Party A], the “Parties” and each a “Party”).]
 
In connection with [describe relevant situation], a Party (the “Disclosing
Party”) may furnish certain information to the other Party (the “Receiving
Party”) in connection therewith. The term “Information” shall mean all
confidential and/or proprietary information that a Disclosing Party has
furnished or is furnishing to a Receiving Party, whether furnished before or
after the date of this Agreement, whether tangible or intangible and in whatever
form or medium provided, as well as all information generated by the Receiving
Party or by its Representatives (as defined below) that contains, reflects or is
derived from the furnished information.
 
In consideration of the Disclosing Party's disclosure to it of the Information,
the Receiving Party agrees that it will keep the Information confidential and
that the Information will not, without the prior written consent of the
Disclosing Party, be disclosed by the Receiving Party or by its officers,
directors, partners, employees, affiliates, attorneys, accountants, professional
advisors, agents or representatives (collectively, “Representatives”), in any
manner whatsoever, in whole or in part, and shall not be used by the Receiving
Party or its Representatives other than in connection with the [describe
relevant situation]. Moreover, the Receiving Party agrees to inform its
Representatives of this Agreement and be fully liable for any breach of this
Agreement by its Representatives.
 
The terms and conditions of this Agreement shall not apply to any item of the
Information: if such Information (i) was known to the Receiving Party or its
Representatives previous to its receipt of such Information; (ii) is, or
becomes, readily available to the public other than through a breach of the
obligations set forth herein; or (iii) has been, or is later disclosed to the
Receiving Party by a third party not known by the Receiving Party to be bound by
any confidentiality agreement regarding such Information; or (iv) was
independently developed by the Receiving Party, either before or after the
reference date of this Agreement, without using any of the Information or on
behalf of the Receiving Party by persons without access to the Information.
 
 
 

--------------------------------------------------------------------------------

 
Notwithstanding anything to the contrary set forth herein, the Receiving Party
shall be permitted to disclose the Information if the Receiving Party is
required by applicable law, regulation, subpoena, court order or other legal
process or requested by any governmental agency or other regulatory authority
(including any self-regulatory organization having or claiming to have
jurisdiction). The Receiving Party agrees that it will notify the Disclosing
Party as soon as practical in the event of any such disclosure (other than as a
result of an examination by any regulatory authority), unless such notification
shall be prohibited by applicable law or legal process, so that the Disclosing
Party may seek a protective order or other appropriate remedy. If such
protective order or other remedy is not obtained or if the Disclosing Party
otherwise provided its prior written consent, the Receiving Party shall furnish
only that portion
of the Information that in the opinion of the Receiving Party’s counsel is
legally required (or, in the case of request by a governmental agency or other
regulatory authority, that is in accordance with the Receiving Party’s usual
practice with respect to such requests) and shall disclose the Information in a
manner reasonably designed to preserve its confidential nature.
 
The Receiving Party acknowledges and agrees that, in the event of any breach of
this Agreement, the Disclosing Party would be irreparably and immediately harmed
and could not be made whole by money damages. Accordingly, it is agreed that, in
addition to any other remedy to which it may be entitled at law or in equity,
the Disclosing Party shall be entitled to seek an injunction or injunctions
(without the posting of any bond and without proof of actual damages) to prevent
breaches or threatened breaches of this Agreement and/or to compel specific
performance of this Agreement, and that the Receiving Party will not oppose the
granting of such relief. The Receiving Party also agrees to reimburse the
Disclosing Party for all reasonable costs and expenses, including reasonable
attorney fees, incurred by the Disclosing Party in attempting to enforce the
obligations of the Receiving Party or its Representatives hereunder.
 
No failure or delay by the Disclosing Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof.
 
This Agreement may be modified or waived only by a separate writing signed by
all of the Parties expressly so modifying or waiving such Agreement. This
Agreement shall terminate two years from the date hereof.1
 
 
 
______________________
1 The following language would be applicable in connection with the
Confidentiality Provisions solely in the context of a Tag-Along Sale or a sale
under Section 9.8 [Drag-Along]: “This Agreement is not intended, and shall not
be construed, to (i) create any exclusive relationship between the Parties, (ii)
prohibit or restrict in any manner the ability of the [seller] to solicit or
transact any business with the customers, clients or counterparties of the
[buyer], or (iii) obligate either Party to enter into any agreement relating to
the Transaction. Each Party agrees that, unless and until a definitive agreement
between the [buyer] and the [seller] with respect to the [sale] has been
executed and delivered, neither the [buyer] nor the [seller] will be under any
legal obligation of any kind whatsoever with respect to the [sale] by virtue of
this or any other written or oral expression by it or any of its Representatives
except for the matters specifically agreed to herein.”
 
 

--------------------------------------------------------------------------------


 